 



      Execution Version   Exhibit 10.1

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
COLLABORATION AND LICENSE AGREEMENT
     This COLLABORATION AND LICENSE AGREEMENT (this “Agreement”), effective as
of July 16, 2007 (the “Effective Date”), is made by and between Edison
Pharmaceuticals, Inc., a Delaware corporation, having a principal place of
business at 5941 Optical Court, Suite 228, San Jose, CA 95138 (“Edison”), and
Penwest Pharmaceuticals Co., a Washington corporation, having a principal place
of business at 39 Old Ridgebury Road, Suite 11, Danbury, CT 06810-5120
(“Penwest”).
BACKGROUND
     WHEREAS, Edison has expertise in the discovery and optimization of
pharmaceutical compounds;
     WHEREAS, Penwest is in the business of developing and commercializing
pharmaceutical products;
     WHEREAS, Penwest and Edison are interested in collaborating on activities
relating to A0001, the Future Compound and, if applicable, Replacement Compounds
(as each of such terms are defined below), and in providing Penwest the
opportunity to develop and commercialize such compounds as potential
pharmaceutical products, subject to and in accordance with the terms and
conditions of this Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth in this Agreement, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     As used herein, the following terms shall have the meanings set forth
below:
     1.1 “A0001” shall mean the Compound known as EPI-A0001 [**] having a
structure as attached hereto in Schedule 1.1, together with (a) all known
metabolites thereof, (b) all Compounds resulting from [**], and (c) any other
Compounds within [**] therefor, each of the foregoing as may be more fully
described on Schedule 1.1.
     1.2 “Activity” shall mean activity of a Compound that meets certain
concentration parameters, half life, pharmacological stability, oral
bioavailability, preliminary toxicity panel and other efficacy criteria set
forth on Schedule 1.2, as such criteria may be modified by the GOC from time to
time in accordance with Section 3.1.2.
     1.3 “Affiliate” shall mean any Person controlled by, controlling, or under
common control with a Party. For the purpose of this Section 1.3 only, “control”
shall refer to (a) the possession, directly or indirectly, of the power to
direct the management or policies of a Person, whether through the ownership of
voting securities, by contract or otherwise, or (b) the ownership, directly or
indirectly, of fifty percent (50%) or more of the voting securities or other
ownership interest of a Person.

1



--------------------------------------------------------------------------------



 



     1.4 “Change in Control Event” shall mean, with respect to Edison, (a) the
acquisition by any Person of beneficial ownership of any capital stock of Edison
if, after such acquisition, such Person beneficially owns fifty percent (50%) or
more of the voting securities of Edison, or (b) any acquisition by any Person
pursuant to the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving Edison or a sale or other
disposition of all or substantially all of the assets of Edison (“Business
Combination”), unless, immediately following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of Edison’s voting securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of the
combined voting securities of the resulting or acquiring entity in such Business
Combination in substantially the same proportions as their ownership of Edison’s
voting securities immediately prior to such Business Combination.
     1.5 “Collaboration” shall mean all discovery, research and/or development
activities of the Parties under this Agreement during the Collaboration Term.
     1.6 “Collaboration IP” shall mean Collaboration Patents and Collaboration
Know-how.
     1.7 “Collaboration Know-how” shall mean Know-how that is developed by a
Party, its Affiliates and/or Sublicensees, as the case may be, either by itself
or jointly with Third Parties, or the other Party or such other Party’s
Affiliates and/or Sublicensees, during and in the performance of the
Collaboration.
     1.8 “Collaboration Patent” shall mean any Patent that claims any patentable
inventions invented by a Party, its Affiliates and/or Sublicensees, as the case
may be, either by itself or jointly with Third Parties, or the other Party, such
other Party’s Affiliates and/or Sublicensees or any Third Party, during and in
the performance of the Collaboration.
     1.9 “Collaboration Term” shall mean the period commencing on the Effective
Date and ending upon the completion or earlier termination of both Parties’
obligations under the Development Plan (as amended and updated from time to time
in accordance with this Agreement).
     1.10 “Commercially Reasonable Efforts” shall mean, with respect to the
efforts to be expended by a Party with respect to any objective, the use of
efforts and resources commonly used by such Party with its other programs,
compounds and pharmaceutical products of similar commercial potential at a
similar stage in its product life, but no less than active commitment of efforts
and resources (financial and otherwise) consistent with those normally applied
in the pharmaceutical industry to accomplish a similar objective under similar
circumstances for programs and products of similar commercial potential at a
similar stage in its product development, which may include, subject to the last
sentence of this Section 1.10, competitiveness of the marketplace, the patent
and other proprietary position of the product, the regulatory structure involved
and the profitability of the applicable product. Commercially Reasonable Efforts
shall require the applicable Party to promptly assign responsibilities for
activities for which it is responsible to specific employee(s) who are held
accountable for the progress, monitoring and completion of such activities.

2



--------------------------------------------------------------------------------



 



     1.11 “Compound” shall mean a unique chemical structure with a molecular
weight of less than 1,500 daltons (that is not a nucleic acid, polypeptide,
protein, antibody or fragment(s) of an antibody), in each case, that is either
of natural origin, expressed by recombinant methodology or chemically
synthesized and together with prodrugs, metabolites, enantiomers, polymorphs,
salt forms, racemates, intermediates, including synthetic intermediates, and
isomers thereof, diastereomers and tautomers, solvates, hydrates, esters,
geometric isomers, positional isomers and degradation products.
     1.12 “Confidential Information” as to a Party, shall mean all Know-how and
other information, including, proprietary information and materials (whether or
not patentable) regarding such Party’s technology, products, business
information or objectives, that is designated as “confidential” in writing by
such Party at the time of initial disclosure to the other Party, whether by
letter or the use of an appropriate stamp or legend. Notwithstanding the
foregoing to the contrary, materials, know-how or other information that is
disclosed by a Party orally, electronically, visually or by inspection of
intangible objects, or is disclosed in writing without an appropriate letter,
stamp or legend, shall constitute Confidential Information of such Party (a) for
thirty (30) days after its disclosure and thereafter shall remain Confidential
Information only if within such thirty (30) day period after such disclosure the
disclosing Party delivers to the other Party a written document or documents
describing the materials, know-how or other information and referencing the
place and date of such oral, visual, electronic or written disclosure and the
names of the persons to whom such disclosure was made, or (b) such information
is of the type that is customarily considered to be confidential information in
the industry in which such Party operates.
     1.13 “Controls” or “Controlled” shall mean possession of the ability to
grant licenses or sublicenses pursuant to this Agreement without violating the
terms of any agreement or other arrangement with, or the rights of, any Third
Party.
     1.14 “Development Plan” shall mean the plan established, modified and
updated by the Parties and the GOC in accordance with Section 2.1.2 for the
performance of each Party’s activities under the Collaboration, including a
timeline and budget for the activities to be performed thereunder.
     1.15 “Early Success Candidate” or “ESC” shall mean a Compound which has, or
is believed by Edison to have, Activity in the Target Field.
     1.16 “Edison IP” shall mean Edison Patents and Edison Know-how.
     1.17 “Edison Know-how” shall mean Know-how Controlled by Edison that is
reasonably necessary for the nonclinical development, clinical development
and/or commercialization of a Specified Compound or Product in accordance with
this Agreement, excluding Collaboration Know-how.
     1.18 “Edison Patents” shall mean Patents Controlled by Edison that are
reasonably necessary for the discovery, research, development and/or
commercialization of a Specified Compound or Product in accordance with this
Agreement, including without limitation the Patents listed on Schedule 1.18
hereof, but excluding Collaboration Patents.

3



--------------------------------------------------------------------------------



 



     1.19 “Edison Product” shall mean a pharmaceutical product comprising or
containing any (a) Rejected Compound which is rejected by Penwest during the
Initial Funding Period in accordance with Section 2.3.3 or (b) Terminated
Compound(s).
     1.20 “Exclusivity Period” shall mean the period of the Initial Funding
Period together with each Exclusivity Extension Period, if any, pursuant to
Section 5.2.2.
     1.21 “Executive Officers” shall mean the Chief Executive Officer of Penwest
and the Chief Executive Officer of Edison or such other senior executive officer
of a Party with the requisite decision making authority as may be substituted
from time to time upon the giving of written notice to the other Party.
     1.22 “FDA” shall mean the U.S. Food and Drug Administration, or any
successor agency thereto.
     1.23 “Field” shall mean the treatment or prophylaxis of all diseases and
conditions in humans including all indications in the Non-Orphan Field and the
Target Field.
     1.24 “First Commercial Sale” shall mean, with respect to a Royalty-Bearing
Product in any country, the first sale for use or consumption by the general
public of such Royalty-Bearing Product in such country. Sales for test
marketing, clinical trial purposes or compassionate or similar use shall not be
considered to constitute a First Commercial Sale. For purposes of the foregoing,
“compassionate use” means treatment use of an investigational new drug (as
described in 21 CFR §312.34) or emergency use of an investigational new drug (as
described in 21 CFR §312.36), or such similar use exemption from the need for
formal regulatory approval in the applicable jurisdiction outside of the United
States.
     1.25 “FTE” (Full Time Equivalent) shall mean (i) each Edison chemist,
scientist or technical support person with sufficient scientific expertise to
perform his/her duties dedicated full-time to activities under the
Collaboration; or (ii) in the case of persons who are less than full-time, the
equivalent of the work of one (1) Edison chemist, scientist or technical support
person with sufficient scientific expertise to perform his/her duties, based
upon a total of [**] hours per year of work, directly related to the
Collaboration, including scientific managerial activities primarily related to
the Collaboration. For clarity, in no event shall any individual Edison chemist,
scientist or technical support person be considered more than a single FTE for
any accounting period.
     1.26 “FTE Rate” shall mean [**] U.S. Dollars ($[**]) per FTE with respect
to activities performed by Edison pursuant to the Research Program during
calendar year 2007 and [**] U.S. Dollars ($[**]) per FTE with respect to such
activities performed by Edison during calendar year 2008; provided that
beginning with the calendar year 2009, Edison shall have the right to increase
the FTE Rate once per year by the percentage increase, if any, in the Consumer
Price Index, for All Urban Consumers for the San Francisco Bay Area, as
published by the U.S. Department of Labor, Bureau of Labor Statistics
(1982-1984=100) since the last such increase (or in the case of the first such
increase, January 1, 2008) and such increase shall be effective on a
going-forward basis for activities performed by Edison pursuant to the Research
Program until so further modified.

4



--------------------------------------------------------------------------------



 



     1.27 “Future Compound(s)” shall mean the ESC which has been designated by
Penwest for further development and commercialization pursuant to Section 2.3.3,
together with other Compounds within the markush group therefor.
     1.28 “General Operating Committee” or “GOC” shall mean the entity organized
under Section 3.1.1.
     1.29 “Good Laboratory Practices” or “GLP” shall mean the then-current good
laboratory practices for pharmaceuticals as described in regulations promulgated
by applicable Regulatory Authorities (including those as more fully defined in
21 C.F.R. Part 58).
     1.30 “Good Manufacturing Practices” or “GMP” shall mean the then-current
good manufacturing practices for pharmaceuticals as described in regulations
promulgated by applicable Regulatory Authorities (including those more fully
defined in 21 C.F.R. Parts 210 and 211).
     1.31 “IND” shall mean any application submitted to a Regulatory Authority
to initiate human clinical trials, including (a) an Investigational New Drug
application (as more fully defined in 21 C.F.R. §312.3) or any successor
application or procedure filed with the FDA, (b) except where otherwise
specifically provided in this Agreement, any foreign equivalent of a United
States IND, and (c) all supplements and amendments that may be filed with
respect to the foregoing.
     1.32 “Know-how” shall mean any and all proprietary ideas, inventions, data,
know-how, instructions, processes, formulas, materials, expert opinion,
technology or other information, whether or not patentable.
     1.33 “Law” shall mean, individually and collectively, any and all laws,
ordinances, orders, rules, rulings, directives and regulations of any kind
whatsoever of any governmental or regulatory authority within the applicable
jurisdiction.
     1.34 “Major Market” shall mean any and all of the following: France,
Germany, Italy, Japan, United Kingdom and the United States.
     1.35 “Management Steering Committee” or “MSC” shall mean the entity
organized under Section 3.2.1.
     1.36 “NDA” shall mean an application submitted to a Regulatory Authority
for marketing approval of a product, including (a) a New Drug Application (as
defined in 21 C.F.R. §314.50 et. seq.) or Product License Application (as
defined in 21 C.F.R. §601.2) filed with the FDA or any successor applications or
procedures, (b) except where otherwise specifically provided in this Agreement,
any foreign equivalent of a United States NDA or Product License Application,
and (c) all supplements and amendments that may be filed with respect to the
foregoing.
     1.37 “Net Sales” shall mean, with respect to any Royalty-Bearing Product,
gross amounts invoiced on sales to Third Parties in bona fide, arm’s-length
transactions, less the following types of deductions:

5



--------------------------------------------------------------------------------



 



          (a) Normal and customary trade and quantity discounts with respect to
sales of such Royalty-Bearing Product;
          (b) Amounts repaid or credited by reason of defects, rejection,
recalls, returns, rebates and allowances of goods, or because of retroactive
price reductions specifically identifiable to such Royalty-Bearing Product;
          (c) Governmental rebates, such as Medicaid chargebacks or rebates, and
retroactive price reductions or allowances actually allowed or granted from the
invoiced amount;
          (d) Tariffs, duties, excise, sales, value-added, and other taxes
(other than taxes based on income) included in the invoiced amount;
          (e) Cash discounts for timely payment actually allowed and properly
taken directly with respect to sales of such Royalty-Bearing Product;
          (f) Delayed ship order credits actually allowed and properly taken
directly with respect to sales of such Royalty-Bearing Product;
          (g) Discounts pursuant to indigent patient programs and patient
discount programs, including coupon discounts specifically identifiable to such
Royalty-Bearing Product;
          (h) All freight, postage and insurance included in the invoiced
amounts;
          (i) Amounts repaid or credited for uncollectible amounts on previously
sold units of such Royalty-Bearing Product;
          (j) Commercially reasonable and customary fees paid to wholesalers,
resellers and similar Persons in the distribution chain other than sales
representatives; and
          (k) Warehousing costs specifically identifiable to such
Royalty-Bearing Product,
all as determined in accordance with generally accepted accounting principles,
consistently applied. Sales of Royalty Bearing Products for post-approval
clinical studies and disposition of samples in customary quantities shall not be
included in the calculation of Net Sales; provided such Royalty Bearing Products
are sold at or below cost. In the case of any sale or other disposal of a
Royalty-Bearing Product between or among a Party and its Affiliates and
Sublicensees for resale, Net Sales shall be calculated as above only on the
value charged or invoiced on the transfer thereafter to a Third Party.
          In the case of any transfer for value, such as barter or countertrade,
of any Royalty-Bearing Product, or part thereof, otherwise than in an
arm’s-length transaction exclusively for money, Net Sales shall be calculated as
above on the fair market value of the non-cash consideration received as agreed
by the Parties.
          In the event that the Royalty-Bearing Product is sold in a finished
dosage form in combination with one or more other active ingredients which are
not themselves Specified

6



--------------------------------------------------------------------------------



 



Compounds, Terminated Compounds or Rejected Compounds, as applicable (a
“Combination Product”), the Net Sales of the Royalty-Bearing Product, for the
purpose of determining royalty payments, shall be determined by multiplying the
Net Sales (as defined above in this Section 1.37) of the Combination Product by
the fraction A/(A+B), where A is the weighted (by sales volume) average sales
price in a particular country of such Specified Compound, Terminated Compound or
Rejected Compound when sold separately in finished form and B is the weighted
average sales price in that country of the other active ingredient(s) sold
separately in finished form. In the event that such average sales price cannot
be determined for both the Royalty-Bearing Product and the other product(s) in
combination as set forth in the previous sentence, Net Sales for purposes of
determining royalty payments shall be agreed by the Parties based on the
relative value contributed by each active ingredient, and such agreement shall
not be unreasonably withheld; provided that, if the Parties are unable to agree
on the Net Sales in such a case, the dispute shall be submitted to arbitration
in accordance with Section 15.17.
     1.38 “Non-Orphan Field” shall mean the treatment of any indication that is
not a rare disease or condition, as defined in 21 U.S.C. 360bb of the U.S.
Federal Food, Drug and Cosmetic Act, as in effect from time to time.
     1.39 “Party” shall mean Edison or Penwest, as applicable. “Parties” shall
mean Edison and Penwest.
     1.40 “Patent” shall mean any of the following, whether existing now or in
the future anywhere in the world: (a) any issued and unexpired letters patent,
including any extension, registration, confirmation, reissue, re-examination or
renewal thereof; (b) any pending applications for letters patent for any of the
foregoing, including any continuation, divisional, substitution,
continuation-in-part, provisional and converted provisional applications; and
(c) foreign counterparts of any of the foregoing.
     1.41 “Penwest IP” shall mean Patents and Know-How Controlled by Penwest
which, in the absence of a license to such Patents and Know-How, would be
infringed or violated by Edison’s performance of its obligations under the
Development Plan hereunder, excluding Collaboration IP.
     1.42 “Person” shall mean any natural person, corporation, firm, business
trust, joint venture, association, organization, company, partnership or other
business entity, or any government or agency or political subdivision thereof.
     1.43 “Phase IIa Study” shall mean, with respect to the United States, any
human clinical trial conducted in patients with the disease or condition of
interest for the purpose of studying the pharmacokinetic or pharmacodynamic
properties and preliminary assessment of safety of the drug being studied over a
measured dose response as described under 21 C.F.R. § 312.21(b), or, with
respect to a jurisdiction other than the United States, a similar clinical
study.
     1.44 “Phase IIb Study” shall mean, with respect to the United States, any
human clinical trial conducted in the specific patient population with the
disease or condition of interest intended to be studied in a Pivotal Study for
the purpose of preliminary assessment of safety and efficacy, and selection of
the dose regime(s) to be studied in a Pivotal Study as described under

7



--------------------------------------------------------------------------------



 



21 CFR Section 312.21(b), and that if the defined end-points are met, is
sufficient to allow the initiation of a Pivotal Study, or, with respect to a
jurisdiction other than the United States, a similar clinical study.
     1.45 “Pivotal Study” shall mean any human clinical trial conducted in
patients, the results of which, if the study endpoints are met, are intended to
be submitted as part of an NDA as statistically significant data in support of
the Product’s safety and efficacy for the intended therapeutic indication.
     1.46 “Product” shall mean a pharmaceutical product comprising or containing
any Specified Compound(s). For avoidance of doubt, Product shall include any
Combination Product and where applicable any formulation, delivery device,
dispensing device or packaging required for effective use of the Product.
     1.47 “Regulatory Approval” shall mean, with respect to a Royalty-Bearing
Product in a particular jurisdiction, any and all approvals (including price
reimbursement approvals), licenses, registrations, or authorizations of any
Regulatory Authority, necessary for the marketing or sale of such
Royalty-Bearing Product in such jurisdiction.
     1.48 “Regulatory Authority” shall mean any federal, national,
multinational, state, provincial or local regulatory authority agency,
department, bureau or other governmental entity with authority over the testing,
manufacture, use, storage, import, export, promotion, marketing and sale of a
therapeutic product in a country, including the FDA, European Medicines
Evaluation Agency and the Ministry of Health, Labor and Welfare in Japan.
     1.49 “Regulatory Filings” shall mean any filing or application with any
Regulatory Authority with respect to a pharmaceutical product, including INDs
and Regulatory Approvals, and all correspondence with the relevant Regulatory
Authorities, as well as minutes of any material meetings, telephone conferences
or discussions with the relevant Regulatory Authority, in each case with respect
to a Product.
     1.50 “Replacement Compound” shall mean any Compound which is selected by
Penwest pursuant to the provisions of Section 2.3.4, together with (a) all known
metabolites thereof, (b) all Compounds resulting from standard medicinal
chemical optimizing practices to enhance ADME (Absorption, Distribution,
Metabolism and Excretion) properties of such Compound, including without
limitation esters, prodrugs, salts, and non-covalent derivatives thereof, and
(c) any other Compounds within the markush group therefor.
     1.51 “Required Third Party Payments” shall mean payments to a Third Party
(including license fees, milestone payments and royalties) in consideration of a
license under such Third Party’s Patents claiming the composition of matter of
any Specified Compound if, in the absence of such license, Penwest’s exercise of
its licenses under the Edison IP or Collaboration IP would infringe such Third
Party’s Patents (collectively, “Required Third Party Patents”).
     1.52 “Research Funding Amount” shall mean the aggregate amounts as set
forth in Section 5.2.1 to fund the Research Program during the Research Funding
Period.

8



--------------------------------------------------------------------------------



 



     1.53 “Research Funding Period” means the period during which Penwest
provides research funding to Edison pursuant to Section 5.2, comprised of the
initial eighteen (18) months after the Effective Date (the “Initial Funding
Period”) and, at the election of Penwest under Section 5.2.2, any Research
Extension Period(s), up to an additional eighteen (18) months thereafter.
     1.54 “Research Program” shall mean the program to discover or otherwise
identify, synthesize and optimize Compounds that have Activity for applications
in the Target Field and to optimize Specified Compounds for pharmaceutical
development, each in accordance with the Development Plan.
     1.55 “Responsible Party” shall mean, with respect to a Patent, the Party
responsible for prosecution and maintenance of such Patent, as set forth in
Sections 9.4.1, 9.4.2, 9.4.3(a) and 9.4.3(b), as the case may be.
     1.56 “Royalty-Bearing Product” shall mean (a) with respect to Penwest or
its Affiliates or Sublicensees, any Product, and (b) with respect to Edison or
its Affiliates or Sublicensees, any Edison Product.
     1.57 “Specified Compound(s)” shall mean (a) A0001, (b) the Future Compound,
and (c) any Replacement Compounds.
     1.58 “Sublicensee” shall mean, as to each Party, a Third Party that has
been granted sublicense rights under the license granted to such Party
hereunder.
     1.59 “Target Field” shall mean the treatment of inherited mitochondrial
diseases of the cellular respiratory chain that satisfy the FDA’s requirements
for orphan product designation (as defined in 21 C.F.R part 316).
     1.60 “Territory” shall mean worldwide.
     1.61 “Third Party” shall mean any Person other than Penwest, Edison, or
their respective Affiliates.
     1.62 “Valid Claim” shall mean a claim of an issued, unexpired patent or a
claim of a pending patent application which has not lapsed or become abandoned,
been held permanently revoked, unenforceable or invalid by a decision of a court
or other governmental agency of competent jurisdiction, unappealable or
un-appealed within the time allowed for appeal, and which has not been admitted
to be invalid or unenforceable through reissue or disclaimer or otherwise.
Notwithstanding the foregoing, if a claim of a pending patent application within
the Collaboration Patents or Edison Patents has not issued as a claim of an
issued patent within the Collaboration Patents or Edison Patents, within [**]
years after the filing date from which such claim takes priority, such pending
claim shall not be a Valid Claim for purposes of this Agreement until issued.
     1.63 Additional Definitions. Each of the following definitions shall have
the meanings defined in the corresponding sections of this Agreement indicated
below:

9



--------------------------------------------------------------------------------



 



              Definition   Section   Definition   Section
 
           
Adverse Drug Reaction
  2.4.2(b)   JAMS   15.7.2
 
           
Agreement Wind-Down Period
  14.4.1(g)   Manufacturing Technology   2.2.3(a)
 
           
API
  2.2.3(a)   Minimum ESC Requirement   2.2.2
 
           
Archetypal Plan
  2.1.2(b)   Net Income    
 
           
Bankruptcy Code
  4.7   Non-Breaching Party   14.2.2
 
           
Breaching Party
  14.2.2   Notice of Abandonment   9.4.4
 
           
Co-Chair
  3.1.3   Penwest Indemnitees   13.1
 
           
Commercialization Update
  2.5.2   Post-Funding Activities   2.2.2
 
           
Development Criteria
  2.2.1(b)   Promissory Note   5.3
 
           
Disclosing Party
  10.1.1   Pursuing Party   9.6.2
 
           
Initial Development Plan
  2.1.2(a)   Receiving Party   10.1.1
 
           
Edison Indemnitees
  13.2   Rejected Compound   2.3.3
 
           
Exclusivity Extension Period
  5.2.2   Replacement Compound   2.3.4
 
           
Failed Compound
  6.2   Representatives   10.1.1
 
           
Force Majeure
  15.9   Required Third Party Patents   1.51
 
           
Foundation
  4.6   Research Extension Period   5.2.2
 
           
Foundation Opportunity
  4.6   Secondary Compound   6.2
 
           
Foundation Opportunity Compound
  4.6   Taxes   8.4
 
           
Generic Competition
  7.1.3   Term   14.1
 
           
Infringing Product
  9.6.3   Terminated Compound   14.2
 
           
Initial Development Plan
  2.1.2(a)   Termination Notice   14.2
 
           
Initial Funding Period
  1.53   United States Dollar or US$   8.1
 
           
 
      Unreimbursed Edison Costs   4.6

10



--------------------------------------------------------------------------------



 



     1.64 Interpretation. The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Unless specified to the
contrary, references to Articles, Sections or Schedules mean the particular
Articles, Sections or Schedules to this Agreement and references to this
Agreement include all Schedules hereto. Unless context otherwise clearly
requires, whenever used in this Agreement: (a) the words “include” or
“including” shall be construed as incorporating, also, “but not limited to” or
“without limitation;” (b) the word “day” or “year” means a calendar day or year
unless otherwise specified; (c) the word “notice” shall mean notice in writing
(whether or not specifically stated) and shall include notices, consents,
approvals and other written communications contemplated under this Agreement;
(d) the words “hereof,” “herein,” “hereby” and derivative or similar words refer
to this Agreement (including any Schedules); (e) the word “or” shall be
construed as the inclusive meaning identified with the phrase “and/or;”
(f) provisions that require that a Party, the Parties or a committee hereunder
“agree,” “consent” or “approve” or the like shall require that such agreement,
consent or approval be specific and in writing, whether by written agreement,
letter, approved minutes or otherwise; (g) words of any gender include the other
gender; (h) words using the singular or plural number also include the plural or
singular number, respectively; and (i) references to any specific Law (including
any article, section or other division thereof) shall be deemed to include the
then-current amendments thereto or any replacement Law thereof.
ARTICLE 2
PERFORMANCE OF THE COLLABORATION
     2.1 Collaboration.
          2.1.1 General. During the Collaboration Term and subject to the
oversight and review of the GOC, each Party shall:
               (a) undertake an interactive, cooperative role in the
Collaboration with the other Party as set forth in this Agreement and the
applicable Development Plan, and such other activities which, from time to time,
the GOC decides are necessary for the continuing success of the Collaboration,
with the objective of identifying novel Specified Compounds suitable for
development and commercialization as Products, and of developing Products;
               (b) conduct the Collaboration in good scientific manner, and in
compliance in all material respects with all requirements of applicable Laws,
including GLP and GMP; and
               (c) use Commercially Reasonable Efforts to achieve the milestones
set forth in the Development Plan within the timeframes, if any, set forth in
the Development Plan.
          2.1.2 Development Plan. All activities of the Parties under the
Collaboration shall be carried out in accordance with a Development Plan.
               (a) The initial Development Plan is attached hereto as
Schedule 2.1A (the “Initial Development Plan”) and, unless otherwise agreed,
shall govern (i) Edison’s performance of the Research Program during the period
from the Effective Date through end of

11



--------------------------------------------------------------------------------



 



calendar year 2008 and provide guidance over general strategy and tactics for
the Research Program during the Research Funding Period, and (ii) Penwest’s
development of A0001 and the associated Product in the Field during the period
from the Effective Date through end of calendar year 2008 and provide guidance
over general strategy and tactics for such development during the remainder of
the development of A0001 and the associated Product in the Field.
               (b) Promptly after designation of the Future Compound pursuant to
Section 2.3.3, Penwest shall propose an addendum to the Development Plan,
together with budgets and timelines for activities, for the development of such
Future Compound and Products containing such Future Compound in the Field, each
such amendment and any updates and modifications thereto to be consistent with
the development proposal set forth in Schedule 2.1B (the “Archetypal Plan”).
               (c) Beginning with calendar year 2007 following the Effective
Date and during the Research Funding Period, Edison shall propose an update to
the Development Plan with respect to its activities under the Development Plan
for the upcoming calendar year, together with timelines for activities, to the
GOC on or before October 31 of each year, in each case consistent with the
funding therefor in Section 5.2. Likewise, beginning with calendar year 2007
following the Effective Date and until completion of all development activities
with respect to the Product(s), Penwest shall propose an update to the
Development Plan with respect to its activities under the Development Plan for
the upcoming calendar year, together with timelines for activities, to the GOC
on or before October 31 of each year. The GOC shall promptly review each such
proposed update and provide comments to the proposing Party with the goal of
approving each such proposed update no later than December 15 of such calendar
year. In connection therewith the Party proposing the particular update shall
consider in good faith the comments of the GOC. Without limiting the foregoing,
an initial calendar schedule setting forth the dates on which (i) the Parties
have reporting obligations to one another as set forth in Section 2.9, and
(ii) the Parties have meetings with respect to the Development Plan as set forth
in this Agreement (whether in person, by teleconference or otherwise), including
the individuals involved with such meetings, shall be developed by the GOC for
the upcoming calendar year and approved by the MSC by December 15th of each
calendar year.
               (d) Notwithstanding the foregoing, the Parties acknowledge that
each Party shall be responsible for day-to-day implementation and operations of
the activities hereunder for which it has or is otherwise assigned
responsibility under the Development Plan, provided that such implementation is
not inconsistent with the express terms of this Agreement or the decisions of
the GOC within the scope of their authority specified herein. Accordingly, the
Parties further acknowledge that exigent circumstances may arise (including
patient safety concerns or the like) that require the Development Plan be
modified on an expedited basis, in which case the Party responsible for the
activities giving rise or associated with such exigent circumstances shall
promptly notify the other Party and the GOC of such circumstances but may
implement such modifications to the Development Plan as it deems appropriate in
good faith under the circumstances until such time as the GOC is able to approve
a modified Development Plan taking into consideration such exigent
circumstances.
          2.1.3 Resource Commitments. Each Party shall use Commercially
Reasonable Efforts to perform its obligations and achieve the milestones set
forth under the then-current

12



--------------------------------------------------------------------------------



 



Development Plan, including, devoting such personnel, in the numbers and with
the required experience and background, and corporate and other resources as are
necessary to perform obligations for which it is responsible under such
Development Plan. Accordingly, for informational purposes only, each Party
shall, upon request of the other Party, provide such requesting Party with
reasonable evidence of its access to such resources.
     2.2 Research Responsibilities of Edison.
          2.2.1 Generally. Subject to the authority and direction of the GOC as
set forth in Article 3 and in accordance with the Development Plan, Edison shall
have primary responsibility for conducting, and shall conduct, the Research
Program, including:
               (a) developing, designing and synthesizing one or more chemical
classes of Compounds and evaluating such Compounds for Activity in the Target
Field;
               (b) presenting to the GOC ESCs, for preliminary assessment by the
GOC against criteria predetermined by the GOC with respect to its initial
freedom to operate from a Patent use or composition of matter perspective,
manufacturability, stability, formulation, bioanalysis, pharmacology, toxicology
and regulatory specifications (“Development Criteria”); and
               (c) optimizing Compounds based on the Development Criteria.
          2.2.2 Minimum ESC Requirement. It is the expectation of the Parties
that at least one ESC that satisfies the Development Criteria shall be presented
to the GOC during the Initial Funding Period (the “Minimum ESC Requirement”). If
Edison fails to meet the Minimum ESC Requirement, it may continue to conduct
activities, at Edison’s expense, directed toward the discovery and optimization
of Compounds meeting the Activity requirements for the Target Field
(“Post-Funding Activities”) until it has presented one (1) ESC to the GOC that
satisfies the Development Criteria and Penwest has selected an ESC, with Penwest
having no obligation to continue funding after the Initial Funding Period. If
Edison fails to meet the Minimum ESC Requirement, then anytime after the Initial
Funding Period, Edison may discontinue its performance of Post-Funding
Activities upon written notice to Penwest and if, at the time of such
discontinuance, Edison has not presented at least one (1) ESC to the GOC
satisfying the Development Criteria, then Penwest shall have the right to credit
a total of [**] Dollars ($[**]) against royalties owing to Edison thereafter
pursuant to Section 7.1; provided that Penwest shall not have the right to
credit more than [**] Dollars ($[**]) against such royalties during any calendar
year, with any excess carried over and credited against royalties payable in any
subsequent calendar years.
          2.2.3 Manufacture.
               (a) API. Edison shall be responsible for, and shall use
Commercially Reasonable Efforts in, manufacturing, or having manufactured by a
Third Party manufacturer, the active pharmaceutical ingredient (“API”) required
for each Product in compliance with applicable Law only for its own activities
under the Research Program, including for use in pharmacology and/or toxicology
studies, and for conducting bio-analytical studies in compliance with GLP as set
forth in the Development Plan, provided, that, upon request by Penwest and at

13



--------------------------------------------------------------------------------



 



Penwest’s expense, Edison shall (i) transfer, or have transferred, to Penwest
copies of all documentation necessary for Penwest, or its designated
manufacturer, to manufacture the API for such Product(s), including,
specifications, assays, batch records, quality control data, and transportation
and storage requirements (collectively, “Manufacturing Technology”) and (ii)
provide reasonable assistance in connection with the transfer of manufacturing
responsibility to Penwest or its designated manufacturer. For the avoidance of
doubt, Penwest shall be solely responsible for the manufacture of API for all
clinical and commercial purposes.
               (b) CMC. Edison shall provide reasonable assistance to Penwest
for Penwest’s preparation of the chemistry, manufacturing and controls
(CMC) section of any IND filed or proposed to be filed by Penwest for a
Specified Compound or Product, including requisite stability, pharmacology
and/or toxicology data.
               (c) Other. Except as otherwise provided in this Section 2.2.2
above, Penwest shall be responsible for the manufacture of Products in
accordance with Section 2.5.1.
     2.3 Delivery of A0001; Right of First Refusal on Future Compounds.
          2.3.1 A0001. Promptly after the Effective Date, Edison shall deliver
to Penwest such supply of A0001 as set forth in the Initial Development Plan and
any Edison Know-how related to the manufacture thereof.
          2.3.2 Presentation of ESC. Within [**] days after Edison has
identified, characterized and optimized any ESC under the Research Program,
Edison shall provide written notice to Penwest and the GOC thereof and
identifying the proposed markush group for such ESC. Additionally, Edison shall
provide the GOC with all data and analysis necessary for the GOC to assess the
ESC against the Development Criteria, as predetermined by the GOC. Such data
shall include (a) data concerning such ESC’s concentration parameters, half
life, pharmacological stability, oral bioavailability, preliminary toxicity
panel and other efficacy criteria, and (b) preliminary information on freedom to
operate from a Patent use or composition of matter perspective,
manufacturability, stability, formulation, bioanalysis, pharmacology, toxicology
and regulatory specifications, and shall present the ESC and its findings to
Penwest for consideration. For the avoidance of doubt, Edison will not be
obligated to use GLP in conducting the Research Program and will not be
responsible for providing Penwest or the GOC with any GLP data with respect to
any ESC. Without limiting Section 4.5, Edison shall not disclose or provide, or
enter into any agreement granting any options or rights to, any ESC to a Third
Party (i) during the period beginning on the Effective Date until the earlier of
(A) Penwest’s selection of an ESC as a Future Compound pursuant to the
provisions of Section 2.3.3, and (B) the later of [**] days after the expiration
of (I) the Research Funding Period and (II) the occurrence of the Minimum ESC
Requirement, or (ii) during the period commencing upon Edison’s receipt of
Penwest’s notice of termination of development of a Specified Compound under
Section 2.3.4 until Edison’s presentation to Penwest of an ESC as a Replacement
Compound pursuant to Section 2.3.4.
          2.3.3 Designation of Future Compound. Promptly after Edison’s
presentation of an ESC under Section 2.3.2, the GOC will present to Penwest all
relevant data with respect to the ESC, including its findings with respect to
the Development Criteria and confirm the appropriate

14



--------------------------------------------------------------------------------



 



markush group for such ESC, and Penwest shall, for [**] days thereafter, have
the exclusive right to elect, in its sole discretion, to develop such ESC as a
Future Compound hereunder. If Penwest notifies Edison and the GOC of its
election to develop such ESC as a Future Compound within such [**] day period,
then such ESC, and (a) all known [**] thereof, (b) all Compounds resulting from
[**], and (c) any other Compounds within [**] therefor, shall be deemed a Future
Compound with respect to which Penwest shall have exclusive rights under
Section 4.1 hereunder. Such Future Compound shall be subject to development
under an amendment to the Development Plan hereunder. If Penwest notifies the
GOC and Edison of its decision not to develop such ESC, or if no notification is
made during such [**] day period, then such ESC shall be deemed a “Rejected
Compound” and Edison shall retain all rights in and to such Rejected Compound
(together with all Compounds within the markush therefor) and shall be permitted
to develop and commercialize such Rejected Compound in accordance with
Section 4.3.2. Subject to Section 2.3.4, Penwest shall have the right to select
one (1) ESC as a Future Compound under this Section 2.3.3, and after Penwest
selects an ESC as a Future Compound, Edison shall not be obligated to present
additional ESCs to the GOC pursuant to Section 2.3.2.
          2.3.4 Replacement Compounds. In the event that all development
activities for any Specified Compound are terminated by Penwest due to
toxicology reasons during the Research Funding Period (which, for the avoidance
of doubt, Penwest shall have the right to do at any time, notwithstanding
anything in this Agreement or any Development Plan to the contrary), Penwest may
provide written notice to Edison of such event, in which case such Specified
Compound shall be deemed a Rejected Compound and the provisions of
Sections 2.3.2 and 2.3.3 shall become effective until expiration of the Research
Funding Period. In the event Penwest terminates development activities for a
Specified Compound as set forth in this Section 2.3.4 after expiration of the
Research Funding Period, the Parties shall promptly meet and, through the GOC,
agree upon a plan pursuant to which Penwest will fund Edison’s efforts to
discover one or more Replacement Compounds if the GOC determines that such
efforts are necessary beyond the Research Funding Period. Any Future Compound
selected by Penwest pursuant to this Section 2.3.4 shall be considered to be a
“Replacement Compound”. For clarity, the provisions of this Section 2.3.4
requiring Edison to present ESCs that could serve as Replacement Compounds shall
not apply to the replacement of any Replacement Compound itself.
     2.4 Development Responsibilities of Penwest.
          2.4.1 Generally. With respect to each Specified Compound or Product
and, subject to the authority and direction of the GOC as set forth in
Article 3, Penwest shall be primarily responsible for, and shall use
Commercially Reasonable Efforts in developing each Product in accordance with
the then-current Development Plan for such Specified Compound or Product,
including:
               (a) Developing one or more formulations and associated analytical
methods;
               (b) Holding a pre-IND meeting with the FDA to review the
Development Plan, and filing the IND to initiate clinical development
activities;

15



--------------------------------------------------------------------------------



 



               (c) Conducting required preclinical safety and toxicology
programs;
               (d) Conducting and completing the clinical studies required for
regulatory filings and Regulatory Approvals;
               (e) Compiling, filing, obtaining and maintaining Regulatory
Approvals; and
               (f) During the period commencing upon selection by Penwest of a
Future Compound or, with respect to A0001, upon the date of delivery of A0001 to
Penwest under Section 2.3.1, and ending upon First Commercial Sale of a Product
containing such Specified Compound, keeping Edison informed of its development
activities with respect to such Specified Compound or Product, including, the
achievement of the milestones set forth in Section 6.1 and the commercialization
of such Product up to the point of First Commercial Sale in each Major Market.
Without limiting the foregoing, Penwest will involve Edison to the extent
practicable in the development of any Specified Compound (or corresponding
Product) through completion of Phase IIb Studies, including reasonably
considering any comments Edison provides to Penwest with respect to clinical
trials and protocols associated therewith. Accordingly, Penwest shall consider
in good faith utilizing Edison as a provider of outside development services
hereunder, subject to Edison demonstrating the required technical capabilities
for the particular activities and Edison’s agreement to perform such activities
at a rate commensurate with that otherwise available to Penwest for similar work
from high-quality organizations, provided, that Penwest shall have sole
discretion as to whether or not to utilize the services of Edison hereunder. The
Parties acknowledge that the Development Program for a Product will likely
initially be focused toward indications within the Target Field; however, if
Edison provides Penwest with data reasonably supporting the development of a
Product for other indications, Penwest shall consider in good faith extending
the Development Program for such Product to such other indications. For clarity,
nothing herein is intended to require Penwest to or prevent Penwest from
developing a Product for any particular indication in the Field.
     Without limiting the foregoing, Edison shall have the opportunity to
(i) have at least one (1) representative attend any meetings (whether in person,
by teleconference or by any other means) Penwest conducts with any Regulatory
Authority under the Collaboration and (ii) provide comments to any anticipated
communications Penwest has with any Regulatory Authority regarding the
Collaboration, which comments shall be reasonably considered by Penwest.
          2.4.2 Regulatory Matters.
               (a) Filings. As between the Parties, Penwest shall take the lead
and be responsible for, at its expense, filing, obtaining and maintaining
approvals for development and commercialization of Products, including any IND
or Regulatory Approval therefor. To the extent not prohibited by applicable
Laws, Penwest shall own all Regulatory Filings filed by or on behalf of it for
Products.
               (b) Clinical Safety Reporting; Pharmacovigilance. With respect to
any Adverse Drug Reaction, IND safety report or similar obligation to report to
any Regulatory

16



--------------------------------------------------------------------------------



 



Authority relating to any safety issue with respect to Products, Penwest shall
be responsible for and shall establish operating procedures to report to the
appropriate Regulatory Authority(ies) all such matters in accordance with
applicable Law. Such operating procedures and any material revisions to them
shall be provided to the GOC for review and comment prior to implementation
thereof. For purposes of the foregoing, “Adverse Drug Reaction” shall have the
meaning as defined in the then-current guidelines and regulations promulgated by
the ICH (International Conference on Harmonization of Technical Requirements for
Registration of Pharmaceuticals for Human Use) and shall include any “Adverse
Drug Experience” as defined in the then-current 21 CFR Sections 312.32 and
314.80.
     2.5 Commercialization.
          2.5.1 Penwest shall, at its expense, be solely responsible for, and
shall use Commercially Reasonable Efforts in:
               (a) Subject to Section 2.2.3(a) and except as set forth in
Section 2.3.1, manufacturing, or having manufactured by a Third Party
manufacturer, all clinical and commercial supply of each Product, including
supplying at its cost of manufacture reasonable quantities of Product for
development in connection with a Foundation Opportunity, in accordance with
applicable Laws, including the procurement of all raw materials and other
components necessary for Product; and
               (b) Commercializing Product in the Territory including in order
to maximize the economic benefit to the Parties to the extent allowable by Law,
provided, that Penwest, its Affiliates and/or Sublicensees shall have control
and authority over all activities and business decisions regarding
commercialization of Products, including, with respect to the design, sale,
pricing, marketing and promotion of Products under this Agreement (including the
preparation of marketing or promotional materials with respect to Products).
          2.5.2 During the period commencing upon such time as Penwest commences
commercialization of Product, or planning for such commercialization, and ending
upon expiration or termination of Penwest’s royalty obligations to Edison
hereunder, Penwest shall provide to the GOC periodic (but no less frequently
than on an annual basis) updates with respect to Penwest’s general strategy and
tactics for commercialization of such Product for the upcoming calendar year
and, to the extent applicable, Penwest’s commercialization activities since the
prior update (each, a “Commercialization Update”).
     2.6 Development Costs. Each Party shall be responsible for its own internal
costs and expenses required for the discovery, research and/or development of
any ESC, Specified Compound or Product under the Collaboration, except as set
forth in the remainder of this Section 2.7 or under Section 5.2 below. In
addition to the Research Funding Amount, Penwest shall be responsible for the
costs of all Third Party development activities with respect to each ESC or
Specified Compound which are conducted by Edison under the Collaboration in
accordance with the Development Plan at Penwest’s request or on Penwest’s
behalf, in each case which have been approved by the GOC, excluding any costs
associated with Edison’s development of Specified Compounds in connection with a
Foundation Opportunity under

17



--------------------------------------------------------------------------------



 



Section 4.6 (unless and until Penwest elects to commercialize such Specified
Compounds for [**], in which event the terms of Section 4.6 shall apply).
     2.7 Affiliates and Subcontractors. Either Party may engage, at its sole
expense, its Affiliates or Third Party subcontractors (including contract
research organizations) to perform certain of its obligations under this
Agreement. Any Affiliate or Third Party subcontractor to be engaged by a Party
to perform such Party’s obligations set forth in this Agreement shall meet the
qualifications typically required by such Party for the performance of work
similar in scope and complexity to the subcontracted activity. The activities of
any such Affiliates or Third Party subcontractors shall be considered activities
of such Party under this Agreement. Such Party shall be responsible for ensuring
compliance by any such Affiliates or Third Party subcontractors with the terms
of this Agreement. In any case in which a Party engages an Affiliate or a Third
Party subcontractor, such Party shall obtain sole ownership of, or an exclusive
license (with the right to sublicense) to, all inventions, data, information and
related intellectual property rights made or developed by such Affiliate or
Third Party subcontractor involving the research, development, manufacture or
other use of any Specified Compound or Product.
     2.8 Records. Each Party shall maintain records in sufficient detail and in
good scientific manner appropriate for Patent and FDA purposes and so as to
properly reflect all work done and results achieved in the performance of
activities pursuant to this Agreement (including all data in the form required
under any applicable governmental regulations and as directed by the GOC), which
records shall be deemed the Confidential Information of such Party hereunder and
kept separate from each Party’s unrelated business activities. Such records
shall include applicable books, records, reports, research notes, charts,
graphs, comments, computations, analyses, recordings, photographs, computer
programs and documentation thereof, samples of materials and other graphic or
written data generated in connection with the Collaboration, including any data
required to be maintained pursuant to applicable governmental regulations.
During the Collaboration Term, each Party shall respond to reasonable requests
from the other for information based on such records.
     2.9 Reporting. Without limiting any other provisions of this Agreement,
each Party shall keep the other reasonably informed through the GOC as to the
progress of its activities under the Collaboration or otherwise under this
Article 2 and provide such reports and information with respect thereto as
designated by the GOC; provided, however, that Edison shall provide Penwest with
feedback on the progress of its efforts under the Collaboration no less
frequently than on a monthly basis. In addition, each Party shall disclose all
Collaboration Know-How developed in the course of its performance of the
Collaboration.
ARTICLE 3
GOVERNANCE OF THE COLLABORATION
     3.1 General Operating Committee.
          3.1.1 Establishment. Within thirty (30) days after the Effective Date,
Penwest and Edison shall establish a co-chaired General Operating Committee
(“GOC”), comprised of representatives from Edison and Penwest as set forth in
Section 3.1.3 below, to oversee, review

18



--------------------------------------------------------------------------------



 



and coordinate the activities of the Parties under the Collaboration, including
the research and development of Products.
          3.1.2 Responsibilities. The responsibilities of the GOC shall include:
(a) developing, approving, updating, and managing the implementation of the
Development Plan, including developing, reviewing and approving the scientific
implementation, timelines, obligations of the Parties, budgets, milestones and
development strategies set forth in such Development Plan; (b) monitoring the
progress of the Collaboration, reviewing each Party’s progress against the
Development Plan, and ensuring open and regular exchange between the Parties;
(c) overseeing the integration and coordination of (i) the Research Program in
accordance with the Development Plan and (ii) the development of Specified
Compounds and Products in accordance with the Development Plan;
(d) establishing, reviewing and approving the criteria for Activity and the
Development Criteria, and making any necessary modifications thereto; (e) making
preliminary assessments of ESCs against the Development Criteria;
(f) identifying and resolving any scientific, technical or other conflicts
between the Parties with respect to development activities; (g) establishing the
objectives and endpoints of any clinical trial for a Specified Compound; and
(h) coordinating with the Parties all patent activities as they relate to the
results of the Collaboration.
          3.1.3 Membership. The GOC shall include at least two (2) and up to
three (3) named representatives of each Party, and each Party’s representatives
shall be selected by that Party. The initial representatives for the GOC are set
forth on Schedule 3.1.3. Each Party may replace its representatives at any time
with prior notice to the other Party, provided that such replacement is of
comparable authority within that Party’s organization as the person he or she is
replacing. Unless otherwise agreed by the Parties, the GOC shall have at least
one representative with relevant decision-making authority from each Party such
that the GOC is able to effectuate all of its decisions within the scope of its
responsibilities. Without limiting the foregoing, each Party shall appoint one
of its members to the GOC to co-chair the meetings for the GOC (each, a
“Co-Chair”). The Co-Chairs for the GOC shall (a) coordinate and prepare the
agenda and ensure the orderly conduct of the GOC’s meetings, (b) attend (subject
to below) each meeting of the GOC, and (c) prepare and issue minutes of each
meeting within ten (10) business days thereafter accurately reflecting the
discussions and decisions of the GOC. Such minutes from each GOC meeting shall
not be finalized until the applicable Co-Chair from each Party has reviewed and
confirmed the accuracy of such minutes in writing. The Co-Chairs shall solicit
agenda items from the other GOC members and provide an agenda along with
appropriate information for such agenda reasonably in advance (to the extent
possible) of any meeting. It is understood that such agenda shall include all
items requested by either Co-Chair for inclusion therein. In the event the
Co-Chair or another member of the GOC from either Party is unable to attend or
participate in any meeting of the GOC, the Party who designated such Co-Chair or
member may designate a substitute Co-Chair or other representative for the
meeting. From time to time, the GOC may establish subcommittees, to oversee
particular projects or activities, and to manage the more frequent interactions
between the Parties’ scientists with respect to individual research projects.
Such subcommittees will be constituted as the GOC determines, in its sole
discretion.
          3.1.4 Meetings. During the Collaboration Term, unless otherwise agreed
to by the Parties, the GOC shall meet face-to-face at least quarterly, or more
frequently or by such

19



--------------------------------------------------------------------------------



 



other means as agreed by the representatives of the GOC, at such locations as
the representatives of the GOC may determine from time to time. In addition to
regularly scheduled meetings, the GOC shall hold special meetings from time to
time at the request of either Party; and the GOC representatives will
communicate regularly by telephone, electronic mail, facsimile and/or
videoconference. Other representatives of Edison or Penwest may attend GOC
meetings as nonvoting observers. Each Party shall be responsible for all of its
expenses associated with its representatives attending the GOC meetings and
otherwise fulfilling his/her responsibilities hereunder. Any Development Plan,
or amendment proposed by either Party to such Development Plan, shall be
submitted to the GOC for approval. The GOC shall endeavor to review and approve
any Development Plan for a Specified Compound, and any proposed amendments
thereto, within thirty (30) days of submission thereof. Subject to such
approval, a copy of the Development Plan for each Specified Compound shall be
signed and appended to the minutes of the GOC meeting at which such Development
Plan is approved. The written minutes of each GOC meeting and the written record
of all GOC voting and decisions shall be written and disseminated to the GOC
members for review within ten (10) business days after the GOC meeting, and upon
signature by Edison and Penwest, shall become final.
          3.1.5 Decision-Making. Decisions of the GOC shall be made by unanimous
vote, with each Party’s GOC representatives collectively having one (1) vote,
and the Parties shall endeavor in good faith to come to consensus with respect
to matters appropriately before the GOC. In order to make any decision the GOC
must have present (in person or other means) at least one representative of each
Party. In the event the GOC is unable to make a decision with respect to any
issue, the issue shall be escalated to the MSC for resolution.
     3.2 Management Steering Committee.
          3.2.1 Establishment. Within thirty (30) days after the Effective Date,
Penwest and Edison shall establish a Management Steering Committee (“MSC”),
comprised of representatives from Edison and Penwest as set forth in
Section 3.2.3 below, to oversee the Collaboration as set forth in Section 3.2.2.
          3.2.2 Responsibilities. The MSC shall be responsible for
(a) overseeing the overall implementation of the Collaboration and providing
strategic direction to the Collaboration; and (b) providing a forum to resolve
unresolved matters from the GOC as set forth herein. In addition, the MSC shall
provide a forum for Edison to provide comments and ask questions regarding the
Commercialization Updates.
          3.2.3 Membership. The MSC shall be comprised of [**] senior members of
the management teams [**] of each Party. The initial members are set forth on
Schedule 3.2.3.
          3.2.4 Meetings. The MSC shall meet face-to-face at least on an annual
basis, or more frequently or by such other teleconferencing means as agreed by
the representatives of the MSC, at such locations as the representatives of the
MSC may determine from time to time.
          3.2.5 Decision Making. As set forth in Section 3.1.5, in the event the
GOC is unable to reach unanimity with respect to a particular matter, then
either Party, by written notice to the other, may refer the matter to the MSC
for resolution as set forth in this Section 3.2.5.

20



--------------------------------------------------------------------------------



 



Notwithstanding anything herein to the contrary, the MSC shall have no authority
to amend any terms of this Agreement, or to override Penwest’s decision to elect
(or not to elect) an ESC for further development pursuant to Section 2.3.3 or
2.3.4 or to terminate the development and commercialization of a Specified
Compound pursuant to Section 2.3.4 or 14.2.1. Decisions of the MSC shall be made
by unanimous vote, with each Party’s MSC representatives collectively having one
(1) vote.  In the event that the MSC is unable to reach unanimity with respect
to a particular matter, despite good faith efforts, within thirty (30) days
after such matter is referred to it by the GOC, or initiated by the MSC at the
MSC level, as the case may be, Edison shall have the final decision-making
authority with respect to matters related to [**], and Penwest shall have the
final decision-making authority with respect to [**]; provided, however, that
(a) any such decision by Penwest concerning [**] and (b) Penwest agrees to [**]
Edison, at Edison’s cost, for a period not to exceed [**] days from the date the
dispute is subjected to Penwest’s decision-making authority hereunder.
Notwithstanding the foregoing, (x) the decision-making Party may not obligate
the other Party to spend money or devote resources outside those previously
agreed to in the Development Plan, nor unilaterally amend the terms of this
Agreement; (y) in no event may Edison as the decision-making Party [**] or to
[**], nor [**]; and (z) in no event may Penwest as the decision-making Party
[**]. Any other disputes, or disputes with respect to the terms of this
Agreement or other legal matters, shall be finally resolved through arbitration
pursuant to the terms of Section 15.17 below.
     3.3 Input from other Personnel. Any MSC or GOC representative shall have
the right to solicit input or assistance from any other personnel of the
relevant Party.
     3.4 Exigent Circumstances. Notwithstanding anything in this Article 3 to
the contrary, each of the Parties shall have the right to take prompt action
within the scope of their rights hereunder where exigent circumstances so
require, without the necessity for GOC or MSC review. In any such case, such
Party shall promptly notify the GOC of such action and the exigent
circumstances.
ARTICLE 4
LICENSES, EXCLUSIVITY AND FOUNDATION OPPORTUNIITIES
     4.1 License Grant to Penwest. Subject to the terms and conditions of this
Agreement, including Sections 4.2 and 4.8, with respect to each Specified
Compound and corresponding Product, Edison hereby grants to Penwest:
          4.1.1 a worldwide, nonexclusive, non-transferable (except as set forth
in Section 15.7) license under the Edison IP and Edison’s interest in the
Collaboration IP, to research such Specified Compound(s) and such Product(s) for
applications in the Field;
          4.1.2 a worldwide, exclusive, royalty-bearing, non-transferable
(except as set forth in Section 15.7) license, with the right to sublicense as
set forth in Section 4.4, under the Edison IP and Edison’s interest in the
Collaboration IP, to develop, make, have made, and use such Specified
Compound(s) and Product(s) in the Field; and
          4.1.3 a worldwide, exclusive, royalty-bearing, non-transferable
(except as set forth in Section 15.7) license, with the right to sublicense as
set forth in Section 4.4, under the

21



--------------------------------------------------------------------------------



 



Edison IP and Edison’s interest in the Collaboration IP, to promote, market,
distribute, sell, offer to sell, import, and otherwise commercialize Product(s)
in the Field.
     4.2 Edison Retained Rights. Without limiting Section 4.8, Edison shall
retain the right to practice under the Edison IP and Edison’s interest in the
Collaboration IP to (a) perform its obligations under this Agreement, and (b) to
research, develop, make, have made, use, promote, market, distribute, sell,
offer to sell, import and otherwise commercialize Rejected Compounds for which
Edison has the right to conduct development and commercialization activities
pursuant to Section 2.3.3, or Terminated Compounds for which Edison has the
right to conduct development and commercialization activities pursuant to
Section 14.2, and/or products containing such Rejected Compounds and/or
Terminated Compounds.
     4.3 Limited Grants to Edison.
          4.3.1 Penwest hereby grants to Edison a worldwide, nonexclusive,
royalty-free, non-transferable (except as set forth in Section 15.7) license
under Penwest IP and Penwest’s interest in the Collaboration IP, without the
right to grant sublicenses (except as set forth in Section 4.6, or as otherwise
permitted under the Development Plan or approved in writing by Penwest, and then
only in accordance with Section 4.4 or Section 2.7 above), solely to the extent
necessary for Edison to perform its obligations under this Agreement.
          4.3.2 Solely with respect to Rejected Compounds for which Edison has
the right to conduct development and commercialization activities pursuant to
Section 2.3.3, Penwest hereby grants to Edison a worldwide, non-transferable
(except as set forth in Section 15.7) license, with the right to sublicense as
set forth in Section 4.4 below, under Penwest’s interest in Collaboration IP to
(a) research such Rejected Compounds, nonexclusively, and (b) develop, make,
have made, use such Rejected Compounds, and/or products containing such Rejected
Compounds, exclusively and (c) promote, market, distribute, sell, offer to sell,
import and otherwise commercialize such products containing such Rejected
Compounds exclusively, in each case in accordance with and subject to
Section 4.5 and the other terms of this Agreement.
     4.4 Sublicense Right.  Subject to the terms and conditions of this
Agreement, Penwest shall have the right to grant sublicenses within the scope of
the license granted to it in Section 4.1 to Third Parties, and Edison shall have
the right to grant sublicenses within the scope of the license granted to it in
Section 4.3.2 to Third Parties, as the case may be, provided that such
sublicensing Party shall provide the other Party with prompt written notices of
the grant of each sublicense and provide the following information with respect
to each Sublicensee, subject to confidentiality obligations to such Sublicensee:
(a) the identity of the Sublicensee; and (b) a final executed sublicense
agreement, redacted for information not pertinent to this Agreement.  Each such
sublicense shall be consistent with all the terms and conditions of this
Agreement.  The sublicensing Party shall remain liable to the other Party for
each of its Sublicensees’ failure to comply with all applicable financial
obligations and all other relevant restrictions, limitations and obligations
under the sublicense and this Agreement.  No sublicense granted by a Party may
be assigned, transferred or further sublicensed to any Third Party without the
prior written consent of the other Party, which consent shall not unreasonably
be withheld.

22



--------------------------------------------------------------------------------



 



     4.5 Exclusivity. During the Exclusivity Period, Edison shall not develop or
commercialize, either by itself or with or on behalf of a Third Party, or enter
into any agreement with any Third Party relating to the development or
commercialization of, any product incorporating any Compound in the Target
Field.
     4.6 [**] Foundation Opportunity. In the event that Edison desires to
research and develop A0001 or [**] (a “Foundation Opportunity Compound”) with
[**] (“Foundation”), using grant funding awarded by Foundation, for the
treatment of [**] (the “Foundation Opportunity”), Edison shall notify Penwest of
such Foundation Opportunity, including, the proposed scope of research and
development and the protocols proposed to be used in such development.
Thereafter, Edison, or Edison’s designated Third Party, shall have the right to
develop the Foundation Opportunity Compound or Product incorporating a
Foundation Opportunity Compound for the treatment of [**] as set forth in this
Section 4.6 and Edison and/or Edison’s designated Third Party shall have the
right to access, use and reference all appropriate clinical data, nonclinical
data and Regulatory Filings generated or obtained by Penwest for Products
incorporating a Foundation Opportunity Compound; provided that (a) Edison shall
report on at least a monthly basis to Penwest the development activities being
conducted in connection with such Foundation Opportunity, including an estimate
of Unreimbursed Edison Costs (as defined below); provided, however, that, with
respect to clinical development activities, (i) Edison shall not, and shall
ensure that Foundation shall not, conduct any clinical development activities,
including the development and/or implementation of all plan(s), budgets and
protocols used in clinical studies for the Foundation Opportunity Compound,
other than with Penwest’s prior approval (such approval not to be unreasonably
withheld, delayed or conditioned) and/or under Penwest’s direction, and
(ii) Penwest shall own any INDs filed by Edison with respect to Foundation
Opportunity Compound hereunder, (b) without limiting the generality of Edison’s
obligations in the immediately preceding clause (a), Edison shall provide to
Penwest all data and results arising from such development conducted by Edison
with respect to the Foundation Opportunity Compound promptly upon generation
thereof, but no later than at the GOC’s quarterly meetings, (c) subject to any
government retained rights, Edison shall obtain appropriate authorizations and
licenses to all Know-how and Patents developed by Edison and/or Foundation in
connection with the development of the Foundation Opportunity Compound being
developed by Edison or its designee under such Foundation Opportunity, in order
to grant Penwest exclusive rights to commercialize Product incorporating the
Foundation Opportunity Compound hereunder, (d) if Penwest elects to
commercialize the Foundation Opportunity Compound (and corresponding Product)
being developed under the Foundation Opportunity for [**], Penwest shall
reimburse Edison for all Third Party and mutually agreed upon internal costs
incurred by Edison (excluding costs for which the Foundation provided funding or
reimbursement) (“Unreimbursed Edison Costs”) for such development of such
Product pursuant to the Foundation Opportunity upon receipt of Regulatory
Approval with respect to such Product plus [**] percent ([**]%) annual interest
on such Unreimbursed Edison Costs, (e) except for Penwest’s reimbursement
obligations in the immediately preceding clause (d), Edison and Foundation shall
be solely responsible for any costs associated with its performance of any
development of the Foundation Opportunity Compound, including any financial
obligations to the Foundation in connection with such Foundation Opportunity,
and (f) at least ninety (90) days prior to anticipated completion of all
development activities with respect to the Foundation Opportunity Compound,
Edison shall notify Penwest of the status of such activities and Penwest shall
have the exclusive right to commercialize the Foundation Opportunity Compound
(and

23



--------------------------------------------------------------------------------



 



corresponding Product(s)), including compiling, filing, obtaining and
maintaining the NDA for the Foundation Opportunity Compound (or corresponding
Product(s)), subject to Penwest’s reimbursement obligations and Penwest’s
commercialization of such Product for [**] in accordance with Section 2.5. If
Penwest declines to take over such development and commercialization of the
Foundation Opportunity Compound, then the Foundation Opportunity Compound shall
be deemed a “Terminated Compound” which Penwest has rightfully terminated under
Section 14.2.1 and all relevant provisions of Article 14 shall apply with
respect to such Terminated Compound (and corresponding Product(s)) solely for
the treatment of [**].
     4.7 Rights in Bankruptcy. The Parties acknowledge and agree that the
licenses and rights granted to Penwest in Section 4.1 and to Edison in
Section 4.3.2 are licenses and rights to “intellectual property” within the
definition of Section 101(35A) of Title 11 of the United States Code
(“Bankruptcy Code”). The Parties hereto further agree that, in the event of the
commencement of a bankruptcy proceeding by or against the Party granting such
license under the Bankruptcy Code, the Party receiving such license shall be
entitled, at its option, to retain all its rights under this Agreement pursuant
to Section 365(n) of the Bankruptcy Code.
     4.8 No Implied Licenses.  Only the licenses granted expressly herein shall
be of legal force and effect and are limited to the scope expressly granted. 
Accordingly, except for the rights expressly granted under this Agreement, no
license, right, title, or interest of any nature whatsoever is granted hereunder
by implication, estoppel, reliance, or otherwise, by either Party to the other
Party including any grant of a license by Edison to Penwest with respect to any
active ingredient other than a Specified Compound that may be included within a
Product. All rights with respect to intellectual property rights that are not
specifically granted herein are reserved to the owner thereof.
ARTICLE 5
TECHNOLOGY ACCESS FEE; RESEARCH FUNDING; EQUITY INVESTMENT
     5.1 Technology Access Fee.  Upon execution of this Agreement, Penwest
agrees to pay Edison a one-time, nonrefundable, non-creditable amount of One
Million Dollars (US$1,000,000). 
     5.2 Research Funding.
          5.2.1 During the Initial Funding Period, Penwest agrees to fund Edison
FTEs and Third Party costs incurred with respect to the Research Program in the
following manner:
     (a) [**] Dollars (US$[**]) for the first [**] months after the Effective
Date; and
     (b) [**] Dollars (US$[**]) for the following [**] months.
          5.2.2 In addition, Penwest shall have the right, in its sole
discretion, to extend the Research Program for up to three (3) additional
consecutive six (6) month periods each, a “Research Extension Period”) by
providing written notice of such extension to Edison, with respect to the first
Research Extension Period, at least [**] months prior to the expiration of the
Initial Funding Period, and, with respect to each subsequent Research Extension
Period, [**]

24



--------------------------------------------------------------------------------



 



months prior to the expiration of the then-current Research Extension Period.
Each such notice of extension shall set forth a number of FTEs between [**] and
[**] which Penwest desires to fund for the applicable Research Extension Period.
In such case, the GOC shall promptly establish a work plan and budget for
activities to be undertaken by Edison during such Research Extension Period
consistent with Penwest’s notice and Penwest will fund such Edison FTEs at the
applicable FTE Rate. Without limiting the foregoing, for each consecutive
Research Extension Period for which Penwest agrees to fund at least [**] Dollars
(US$[**]) (each, an “Exclusivity Extension Period”) the Exclusivity Period shall
be extended for such Exclusivity Extension Period as well.
          5.2.3 Except as provided in Section 2.2, Edison shall not have any
obligation to perform any activities or incur any expenses with respect to the
Research Program if such activities are not funded by Penwest under this
Section 5.2.
          5.2.4 Unless otherwise provided in the Development Plan, each of the
amounts set forth in Section 5.2.1 above shall be payable in equal installments
at the beginning of each calendar quarter during the applicable period. Edison
acknowledges and agrees that such amounts are intended to fund Edison’s FTEs,
equipment and other Third Party costs as they relate to development of ESCs by
Edison for purposes of this Collaboration and shall apply such amounts solely to
its activities with respect to ESCs hereunder. During the Research Funding
Period and for [**] years thereafter, Edison shall keep complete and accurate
records with respect to Edison’s costs and expenditures in connection with its
activities hereunder, and Penwest shall have the right to audit such records, on
an annual basis, to verify Edison’s actual costs incurred with respect to such
activities. If such audit reveals that Edison has incurred in any twelve (12)
month period covered by such audit, less than the aggregate amount funded by
Penwest under Section 5.2.1 for such twelve (12) month period (or six (6) month
period with respect to the aggregate amount funded under Section 5.2.1(b) and
Section 5.2.2), then Edison shall refund to Penwest, within thirty (30) days of
such audit, the portion of the Research Funding Amount which was not utilized
for activities with respect to ESCs for purposes of this Collaboration. For
clarity, Edison’s FTEs performing activities under the Development Plan shall be
accounted for at the FTE Rate.
     5.3 Financial Accommodation. On or after the Effective Date, Penwest shall,
subject to the terms and conditions set forth in that certain Promissory Note
dated as of even date herewith (“Promissory Note”), provide at Edison’s request
one or more loans to Edison in an aggregate principal amount of up to One
Million Dollars (US$1,000,000), which proceeds shall be used by Edison solely in
the course of its research and development efforts. In the event of any
inconsistency between this provision and the terms of the Promissory Note, the
terms of the Promissory Note shall govern.
ARTICLE 6
MILESTONE PAYMENTS
     6.1 Milestone Payments. Subject to Section 6.2,
           6.1.1 With respect to A0001 (and the first corresponding Product to
achieve the milestones set forth below), Penwest shall pay to Edison on a
one-time basis the following

25



--------------------------------------------------------------------------------



 



nonrefundable, non-creditable amounts within thirty (30) days following the
first achievement by Penwest, its Affiliates and/or Sublicensees, as the case
may be, of each of the following milestones for such Product outside of the
Non-Orphan Field: [Note: milestone events are required to be disclosed so an
investor can see when payment is due.]

          Milestone   Amount (US$)
First dosing in humans
  $ [**]  
Successful completion of a Pivotal Study
  $ [**]  
Regulatory Approval of an NDA in a Major Market
  $ [**]  

          6.1.2 With respect to the Future Compound (and the first corresponding
Product to achieve the milestones set forth below) or any Replacement Compound
(and the first corresponding Product to achieve the milestones set forth below),
Penwest shall pay to Edison on a one-time basis the following nonrefundable,
non-creditable amounts within thirty (30) days following the first achievement
by Penwest, its Affiliates and/or Sublicensees, as the case may be, of each of
the following milestones for such Products outside of the Non-Orphan Field:

          Milestone   Amount (US$)
Penwest’s selection of a Future Compound for development under the Collaboration
pursuant to Section 2.3.3
  $ [**]  
Successful completion of a Pivotal Study
  $ [**]  
Regulatory Approval of an NDA in a Major Market
  $ [**]  

          6.1.3 Penwest shall pay to Edison a one-time nonrefundable,
noncreditable fee in the amount of [**] Dollars ($[**]) within thirty (30) days
following Penwest’s, it Affiliates’ and/or Sublicensees’ initiation of any
clinical development of a Specified Compound for any indication in the
Non-Orphan Field. In addition, with respect to each Specified Compound (and each
corresponding Product to achieve the milestones set forth below), Penwest shall
pay Edison on a disease indication-by-disease indication basis the following
nonrefundable, noncreditable amounts within thirty (30) days following the first
achievement by Penwest, its Affiliates and/or Sublicensees, as the case may be,
of each of the following milestones for such Product in the Non-Orphan Field:

26



--------------------------------------------------------------------------------



 



          Milestone   Amount (US$)
Successful completion of a Phase IIb Study for such indication
  $ [**]  
Successful completion of a Pivotal Study for such indication
  $ [**]  
Regulatory Approval of an NDA in first Major Market for such indication
  $ [**]  
Regulatory Approval of an NDA in second Major Market for such indication
  $ [**]  

     As used in this Section 6.1.3 a “disease indication” shall include all
nuances of the same disease. For example, asthma, diabetes, Alzheimer’s disease
and cardiovascular disease shall be deemed different disease indications;
however, mild Alzheimer’s disease and severe Alzheimer’s disease shall be
considered the same disease indication.
As used in this Agreement, “successful completion” means that the Phase IIb
Study or Pivotal Study, as applicable, has met the primary endpoint specified in
the protocol therefor. Notwithstanding the foregoing, a clinical trial for a
Product shall be deemed successfully completed no later than the dosing of the
first patient in any later clinical trial for such Product (e.g., Pivotal Study
or later trial with respect to a Phase IIb Study) and a Pivotal Study for a
Product shall be deemed successfully completed upon the filing of an NDA with
respect to such Product.
For clarity, (a) each of the milestones set forth in Sections 6.1.1 and 6.1.2
shall be payable one time only regardless of the number of indications for which
any Product achieves such milestones, and (b) any Product containing both A0001
and a Future Compound shall be deemed a “Product containing a Future Compound”
for purposes of this Section 6.1.
     6.2 Credit for Failed Compound. If Penwest abandons all development
activities with respect to a Specified Compound within its designated markush
(or Product containing such Specified Compound) (a “Failed Compound”), and
development of such Specified Compound as modified within the designated markush
therefor (or Product containing such Specified Compound) (a “Secondary
Compound”) subsequently commences or continues, then any of the milestone
payments previously made by Penwest pursuant to Section 6.1 in connection with
such Failed Compound shall be fully creditable against the repeated achievement
of such milestone by the next Secondary Compound (or Product incorporating such
Secondary Compound) to achieve such milestone. For example, if a Future Compound
is selected and achieves the Pivotal Study milestone, but Penwest ceases or
otherwise abandons all development activities before the FDA Regulatory Approval
is achieved (and thus becomes a Failed Compound), and a subsequent Secondary
Compound achieves the Pivotal Study milestone, the payment of the Pivotal Study
milestone for the Failed Compound is credited against Penwest’s obligation for
the subsequent Secondary Compound, resulting in no milestone payment for the
subsequent Secondary Compound upon achievement of the Pivotal Study milestone
therefor.

27



--------------------------------------------------------------------------------



 



ARTICLE 7
ROYALTY PAYMENTS
     7.1 Penwest Royalty Payment Obligation.
          7.1.1 Royalties. Subject to Sections 2.2.2, 7.1.2 and 7.1.3, Penwest
shall pay to Edison royalties on Net Sales of Products by Penwest, its
Affiliates and/or Sublicensees at the following rates:
                    (a) With respect to a Product containing A0001, Penwest
shall pay to Edison a royalty equal to (i) [**] percent ([**]%) of the first
[**] Dollars (US$[**]) of Net Sales in any calendar year, (ii) [**] percent
([**]%) of Net Sales in any calendar year above [**] Dollars (>US$[**]) and
below [**] Dollars (<US$[**]), and (iii) [**] percent ([**]%) of Net Sales in
any calendar year in excess of [**] Dollars (>US$[**]).
                    (b) With respect to each Product containing a Future
Compound, Penwest shall pay Edison a royalty equal to [**] percent ([**]%) of
Net Sales.
     For clarity, any Product containing both A0001 and a Future Compound shall
be deemed a “Product containing a Future Compound” for purposes of this
Section 7.1.1.
          7.1.2 Required Third Party Payments. As between the Parties, Penwest
shall be responsible for procuring such licenses as Penwest may deem appropriate
for the manufacture, use, marketing, sale or distribution of a Product by
Penwest, its Affiliates or Sublicensees. In the event that Penwest or any of its
Affiliates or Sublicensees is required to pay Required Third Party Payments with
respect to a Product, Penwest shall be entitled to deduct, from the quarterly
royalty payments due by Penwest in respect of Net Sales of such Product in a
country, [**] percent ([**]%) of all Required Third Party Payments paid by
Penwest, its Affiliates and/or Sublicensees with respect to such Product in such
country, provided, that in no event shall a deduction under this Section 7.1.2
reduce any quarterly royalty payment made by Penwest in respect of Net Sales of
Product in a country by more than [**] percent ([**]%) of the amount otherwise
due pursuant to Section 7.1.1 prior to such reduction. In the event that the
amount Penwest is entitled to deduct hereunder exceeds the royalty amount
determined in accordance with the foregoing limitation to be due to Edison,
Penwest shall be entitled to deduct amounts from any subsequent royalty
payment(s) due to Edison until the entire amount to which Penwest is entitled to
deduct has been so deducted; provided, however, that in no event shall Edison be
required to refund any royalty payments received from Penwest as a result of any
such excess hereunder.
          7.1.3 Generic Competition. In the event that there is Generic
Competition (as defined below) in any country with respect to the Product, then
the royalty rate for such Product according to Section 7.1.1 shall be reduced
for Net Sales in such country by [**] percent ([**]%). For purposes of this
Section 7.1.3, “Generic Competition” shall be deemed to exist if, during the
applicable calendar quarter, on a Product-by-Product and country-by-country
basis, [**] Third Parties is selling a product that contains as an active
ingredient a Compound that is substantially identical in structure or
composition as a Specified Compound contained in a Product being sold by
Penwest, its Affiliates and/or Sublicensees, in such country for which (a)

28



--------------------------------------------------------------------------------



 



such generically equivalent product has a market share in such country of at
least [**] percent ([**]%) of the market for such Product (on a dollar basis),
and (b) an Abbreviated New Drug Application (ANDA) (or equivalent regulatory
filing in such country) has been accepted and approved by the applicable
Regulatory Authority.
     7.2 Edison Royalty Payment Obligation. Subject to Section 7.3, Edison shall
pay to Penwest (a) a royalty of [**] percent ([**]%) of Net Sales of Edison
Products incorporating a Terminated Compound by Edison, its Affiliates and
Sublicensees and (b) a royalty of [**] percent ([**]%) of Net Income from Edison
Products incorporating a Rejected Compound. For purposes of this Section 7.2,
“Net Income” shall mean (a) with respect to Edison Products incorporating a
Rejected Compound commercialized by Edison or its Affiliates, the Net Sales of
such Edison Products and (b) with respect to Edison Products incorporating a
Rejected Compound commercialized by a Sublicensee of Edison or its Affiliate,
the amount (whether royalty and/or other amounts) actually received by Edison or
its Affiliate from such Sublicensee in consideration of the commercialization of
such Edison Product.
     7.3 Royalty Term.  Royalties payable by Penwest under Section 7.1, and by
Edison under Section 7.2, with respect to a Royalty-Bearing Product shall be
paid, on a Royalty-Bearing Product-by-Royalty-Bearing Product and
country-by-country basis, from the date of First Commercial Sale of each such
Royalty-Bearing Product, for a period which is the longer of: (a) the last to
expire of any Valid Claim of Edison IP or Collaboration IP covering such
Royalty- Bearing Product; or (b) expiration of the FDA’s designation of such
Royalty-Bearing Product as an orphan drug.
     7.4 Paid-Up License. Upon the expiration of a Party’s royalty payment
obligations hereunder with respect to a Royalty-Bearing Product in a country,
the licenses granted to such Party, in the case of Penwest, under Section 4.1,
and in the case of Edison, under Section 4.3.2 and 14.4.1(c), shall become
nonexclusive and be deemed fully paid-up, irrevocable and perpetual with respect
to such Royalty-Bearing Product in such country.
     7.5 Royalties Payable Only Once. The obligation to pay royalties is imposed
only once with respect to the same unit of a Royalty-Bearing Product.
     7.6 Royalty Reports and Accounting.
          7.6.1 Royalty Report.  After the First Commercial Sale of a
Royalty-Bearing Product for which royalties are due and payable by either Party,
its Affiliates or Sublicensees hereunder, the paying Party shall provide the
other Party with a preliminary royalty report on a quarterly calendar basis
within [**] days after the end of the calendar quarter to which such royalty
report applies, and a final royalty report within [**] days after the end of
such calendar quarter. Each such report shall indicate gross invoiced amounts,
on a country-by-country basis, and Royalty-Bearing Product-by-Royalty-Bearing
Product basis, and deductions from gross invoiced amounts used in calculating
Net Sales and the resulting calculation of royalties during the calendar quarter
during which a royalty is payable, as well as information required to determine
and calculate Net Income, if applicable. Contemporaneously with the submission
of the final royalty reports, the paying Party shall pay to the other Party all
royalties due for such calendar quarter.

29



--------------------------------------------------------------------------------



 



          7.6.2 Records Retention; Audits.  Each Party shall keep, and require
its Affiliates and Sublicensees to keep, for a period of not less than [**]
years following the end of the reporting period to which they pertain, complete
and accurate records of all Net Sales and, if applicable, Net Income. For the
sole purpose of verifying royalties payable to a Party, such Party shall have
the right at such Party’s expense to retain an independent certified public
accountant selected by such Party and reasonably acceptable to the audited
Party, to review such records in the location(s) where such records are
maintained by such audited Party, its Affiliates or its Sublicensees, upon
reasonable notice and during regular business hours, subject to Article 10.
Results of such review shall be made available to both Parties. If the review
reflects an underpayment of royalties to the auditing Party, such underpayment
shall be promptly remitted to such auditing Party, together with interest
calculated in the manner provided in Section 8.3 below. If the underpayment is
equal to or greater than [**] percent ([**]%) of the royalty amount that was
otherwise due, the audited Party shall pay all of the costs of such review. If
the review reflects an overpayment of royalties to the auditing Party, the
amount of such overpayment shall be credited against future royalties owed by
the audited Party to the auditing Party. Such inspection right shall not be
exercised more than once in any calendar year nor more frequently than once with
respect to records covering any specific period of time, except in the event of
accounting changes or restatements by the audited Party or its Affiliates
directly related to a product for which royalties are owed and limited to any
specific country changes or restatements. Each Party shall use commercially
reasonable efforts to obtain a comparable right of audit for the other Party of
each Sublicensee. To the extent that either Party does not have the right to
grant the other Party the right to audit one or more of its Sublicensees’ books
and records hereunder, such Party shall obtain for itself such right and provide
the result of such audit for inspection by the other Party pursuant to this
Section 7.6.2.
ARTICLE 8
PAYMENT TERMS
     8.1 United States Dollars. All dollar ($) amounts specified in this
Agreement are United States dollar amounts (“United States Dollar”).
     8.2 Currency Exchange. With respect to amounts invoiced in United States
Dollars, all such amounts shall be expressed in United States Dollars. With
respect to amounts invoiced in a currency other than United States Dollars, all
such amounts shall be expressed both in the currency in which the amount was
invoiced and in the United States Dollar equivalent. The United States Dollar
equivalent shall be calculated using the paying Party’s then-current standard
exchange rate methodology applied in its external reporting for the conversion
of foreign currency sales into United States Dollars.
     8.3 Late Payments. The paying Party shall pay interest to the receiving
Party on the aggregate amount of any payments that are not paid on or before the
date such payments are due under this Agreement at a rate per annum equal to the
lesser of the three (3) month LIBOR rate for United States Dollars, as reported
by The Wall Street Journal, plus [**]%) or the highest rate permitted by
applicable Law, calculated on the number of days such payments are paid after
the date such payments are due; provided, however, that, with respect to any
disputed payments, no interest payment shall be due until such dispute is
resolved and the interest which shall be payable thereon shall be based on the
finally-resolved amount of such payment, calculated from

30



--------------------------------------------------------------------------------



 



the original date on which the disputed payment was due through the date on
which payment is actually made.
     8.4 Tax Matters. The Parties shall use reasonable and legal efforts to
reduce tax withholding on royalties, milestones and other amounts payable by a
Party to the other Party pursuant to this Agreement (“Taxes”). In order for the
receiving Party to secure an exemption from, or a reduction in, any withholding
of such Taxes, the receiving Party shall provide to the paying Party such forms
as reasonably required for each type of payment to be made pursuant to the
Agreement for which an exemption from, or a reduction in any, withholding of
such Taxes is claimed. Notwithstanding such efforts, if the paying Party
concludes that tax withholdings under the laws of any country are required with
respect to such Payments to the receiving Party, the paying Party shall withhold
the required amount and pay it to the appropriate governmental authority. In
such case, the withholding Party will promptly provide the other Party with
original receipts or other evidence reasonably desirable and sufficient to allow
such other Party to document such Taxes adequately for purposes of claiming
foreign tax credits and similar benefits. In the event a withholding tax is
caused by the change in domicile of a Party such Party shall bear the full cost
of such tax.
ARTICLE 9
INTELLECTUAL PROPERTY MATTERS
     9.1 Ownership of Intellectual Property.  As between the Parties, Edison
shall own all right, title and interest in and to all Edison IP.  Penwest shall
own all right, title and interest in and to all Penwest IP.  All other
Collaboration IP shall be the sole or joint property, as the case may be, of the
Party or Parties inventing or generating the same.
     9.2 Inventorship. Inventorship of all Patents shall be determined based
upon U.S. patent laws.
     9.3 Disclosure by Employees, Agents or Independent Contractors.  Penwest
and Edison agree that as to any employees, agents, or independent contractors of
Penwest and Edison presently in their employ or who are hired or retained by
Penwest or Edison to perform, manage performance of, or participate in the
activities conducted pursuant to this Agreement, Penwest and Edison will ensure
that such employees, agents, or independent contractors will promptly disclose
and assign to the Party engaging them any and all rights to inventions,
developments, or improvements (whether patentable or not), conceived and/or
reduced to practice during the course of their duties.  Each Party will notify
the other Party promptly of any sole or joint inventions within the
Collaboration IP.
     9.4 Patent Prosecution and Related Activities.
          9.4.1 Edison IP.  Subject to Section 9.4.4, Edison shall have the
first right and responsibility, at its sole discretion and expense, for
preparing, filing, prosecuting and maintaining in such countries it deems
appropriate, by itself or with Third Parties, Patents within the Edison IP and
conducting any interferences, re-examinations, reissues and oppositions relating
to such Patents.

31



--------------------------------------------------------------------------------



 



          9.4.2 Penwest IP.  Penwest shall be responsible, at its sole
discretion and expense, for preparing, filing, prosecuting and maintaining in
such countries it deems appropriate, by itself or with Third Parties, Patents
within the Penwest IP and conducting any interferences, re-examinations,
reissues and oppositions relating to such Patents.
          9.4.3 Collaboration IP.
               (a) Prosecution by Penwest.  Penwest shall have the right to
prepare, file, prosecute and maintain in such countries as it deems appropriate
in its discretion and at its sole expense, and upon appropriate consultation
with Edison pursuant to Section 9.4.3(c), Patents within the Collaboration
IP directed to all Specified Compounds and Products to which Penwest has a
license in force pursuant to Section 4.1, and for conducting any interferences,
re-examinations, reissues, oppositions or requests for patent term extension or
governmental equivalents relating to such Patents within the Collaboration IP,
and Edison shall give reasonable cooperation in connection therewith, at
Penwest’s request and expense.
               (b) Prosecution by Edison.  Edison shall have the right to
prepare, file, prosecute and maintain in such countries as it deems appropriate
in its discretion and upon appropriate consultation with Penwest pursuant to
Section 9.4.3(c), Patents within the Collaboration IP directed to all inventions
other than Specified Compounds and Products to which Penwest has a license in
force pursuant to Section 4.1, and for conducting any interferences,
re-examinations, reissues, oppositions or requests for patent term extension or
governmental equivalents relating to such Patents within the Collaboration IP,
and Penwest shall give reasonable cooperation in connection therewith, at
Edison’s request and expense.
               (c) Cooperation; Request to Responsible Party.  Each of Penwest
and Edison shall keep the other fully informed as to the status of patent
matters described in this Section 9.4.3 relating to Specified Compounds,
including, by providing the GOC the opportunity to fully review and comment on
any invention disclosures, as well as any documents which will be filed in any
patent office as far in advance of filing dates as feasible, and providing the
other copies of any substantive documents that such Party receives from such
patent offices promptly after receipt, including notice of all interferences,
reissues, re-examinations, oppositions or requests for patent term extensions. 
With respect to each Patent governed by this Section 9.4.3, the GOC shall decide
whether such Patent falls within Section 9.4.3(a) or 9.4.3(b).  In the event of
any overlap or conflict between subject matter that is claimed (or could be
claimed) in a Patent for which Penwest is the Responsible Party pursuant to
Section 9.4.3(a) and subject matter that is claimed (or could be claimed) in a
Patent for which Edison is the Responsible Party pursuant to Section 9.4.3(b),
the GOC shall determine which Patent should claim such subject matter pursuant
to the terms of this Agreement.  Where practicable and where appropriate under
the terms of this Agreement, the GOC shall endeavor to adjust the scope of the
claims of either such Patent or both such Patents, or to propose the filing of
appropriate divisional applications, in order to avoid or minimize such overlap
or conflict.  Penwest and Edison shall each reasonably cooperate with and assist
the other at its own expense in connection with such activities, at the other
Party’s request.  Reasonable cooperation shall include, providing the requesting
Party with necessary or useful data and information relating to the
Collaboration IP and reasonable access to the inventors of said inventions, and
causing the execution of required patent assignments and/or other documents
where necessary.  Either Party may request the other

32



--------------------------------------------------------------------------------



 



Party, at the other Party’s discretion, to file a patent application claiming
any invention within the Collaboration IP for which the other Party is the
Responsible Party as set forth in Sections 9.4.3(a) or 9.4.3(b).  It is
understood and agreed that a Party shall not have any liability to the other
Party with respect to such Party’s preparation or prosecution of any Patent
pursuant to this Section 9.4.3, as long as (i) such Party has complied with this
Section 9.4.3(c) with respect to such Patent and (ii) such Party has not been
negligent in conducting any such activities with respect to such Patent.
               (d) Procedure on Uncertainty to Prosecute.  In cases where the
prosecution of certain Collaboration IP is not clearly addressed by the
provisions of Sections 9.4.3(a) and 9.4.3(b), the GOC shall promptly hold
discussions to determine how best to proceed and how costs should be apportioned
between the Parties.
          9.4.4 [**].  Upon [**] days written notice to the other Party (“Notice
[**]”), the Responsible Party, on a country-by-country basis, may [**] filed
pursuant to Sections 9.4.1, 9.4.3(a) or 9.4.3(b) and/or [**] with respect to the
Patents described in such Sections.  In the event the Responsible Party [**]
pursuant to Sections 9.4.3(a) or 9.4.3(b) of this Agreement, or to [**] or
requests [**] with respect thereto, the other Party shall [**], and conduct
[**].  The Responsible Party agrees to [**] with any such actions by the other
Party, [**], and shall [**] to the Party [**] such activities, solely to the
extent that [**] such Patents hereunder and, provided, that such Patents are
[**] and [**] hereunder.  If the Responsible Party does not [**], from the other
Party of such other Party’s [**] as it deems appropriate, then the Responsible
Party shall be [**] by the other Party.
     9.5 Permitted Disclosures.  Following a written notice from a Party, the
Parties shall in good faith grant each other permission in writing, not to be
unreasonably withheld, to disclose in the specification of a patent application
filed by the notifying Party pursuant to this Agreement, any Edison IP, Penwest
IP or Collaboration IP necessary to support and enable claims in such patent
applications.
     9.6 Enforcement.
          9.6.1 Collaboration IP.  As provided herein, Penwest and Edison shall
have the right to initiate legal action to enforce the Patents within the
Collaboration IP against infringement or misappropriation by Third Parties or to
defend any declaratory judgment action relating thereto.  A Party shall have the
initial right, but not the obligation, to initiate and conduct legal proceedings
to enforce against any infringement of, or defend any declaratory judgment
action involving, a Patent within the Collaboration IP for which such Party is
the Responsible Party pursuant to Section 9.4.3(a) or 9.4.3(b), as the case may
be, at its sole expense, provided, that if the Responsible Party reasonably
determines that joinder is necessary, such other Party shall join such suit.
Each Party shall notify the other Party of any such alleged infringement or
misappropriation within sixty (60) days of the date that the infringement has
come to its knowledge.
          9.6.2 Failure to Enforce Collaboration IP.  If the Responsible Party
fails to take any reasonable action to halt any alleged commercially significant
infringement or misappropriation or defend such a declaratory judgment action or
enter into good faith

33



--------------------------------------------------------------------------------



 



negotiations with such alleged infringer for a sublicense, within one hundred
eighty (180) days following a request by the other Party to do so, then the
other Party may, at its expense, take such legal action as it deems appropriate,
in its own name (or, to the extent necessary, the Responsible Party’s name), to
halt such an alleged infringement or misappropriation or defend such a
declaratory judgment action.  The other Party (the “Pursuing Party”) shall
notify the Responsible Party of its decision to do so.  Where, in accordance
with the procedure set out in this Section 9.6.2, the Pursuing Party commences
the proceedings, the Responsible Party may, at its option, join with the other
Party in the suit (and shall join such suit if the Pursuing Party reasonably
determines that such joinder is necessary) and the Responsible Party shall have
the right to participate in all meetings, discussions and proceedings in respect
of issues regarding the validity and/or revocation of the relevant Patent(s). 
In those circumstances, the Pursuing Party agrees to take into account the
Responsible Party’s reasonable views and comments in the conduct of the
proceedings and the Responsible Party shall bear [**] percent ([**]%) of the
costs of such proceedings.  The Responsible Party agrees to render such
reasonable assistance as the Pursuing Party may request.
          9.6.3 Edison IP.  In the event that either Party becomes aware that
any Valid Claim of any Edison Patent is being infringed or misappropriated by a
Third Party, or is subject to a declaratory judgment action arising from such
infringement or misappropriation, in each case with respect to the manufacture
use, sale, offer for sale or importation of any pharmaceutical product
incorporating any Specified Compound (an “Infringing Product”), such Party shall
promptly notify the other Party.  It is understood and agreed that Edison shall
have the initial right, but not the obligation, to initiate and conduct legal
proceedings to enforce such Edison IP against any infringement or
misappropriation, including with respect to Infringing Products, or defend any
declaratory judgment action relating thereto, at its sole expense.  If Edison
initiates any such legal proceedings and reasonably determines that joinder is
necessary, Penwest shall join such suit. 
          9.6.4 Failure to Enforce Edison Patents.   If Edison fails to take any
reasonable action to halt any such alleged commercially significant infringement
or misappropriation of a Valid Claim of any Edison Patent or defend a
declaratory judgment action with respect thereto as set forth in Section 9.6.3
above, in each case with respect to Infringing Products, within [**] days of a
request by Penwest to do so, or if Edison notifies Penwest that Edison does not
wish to take any such action, then Penwest may, at its expense, take such legal
action as it deems appropriate, in its own name (or, to the extent necessary,
Edison’s name), to halt such an alleged infringement or misappropriation or
defend such a declaratory judgment action.  Penwest shall notify Edison of its
decision to do so.  Where, in accordance with the procedure set out in this
Section 9.6.4, Penwest commences the proceedings, Edison may, at its option,
join with Penwest in the suit (and shall join the suit if Penwest reasonably
determines that such joinder is necessary) and Edison shall have the right to
participate in all meetings, discussions and proceedings in respect of issues
regarding the validity and/or revocation of the relevant Patent(s).  In those
circumstances, Penwest agrees to take into account Edison’s reasonable views and
comments in the conduct of the proceedings and Edison shall bear [**] percent
([**]%) of the costs of such proceedings.  Edison agrees to render such
reasonable assistance as Penwest may request.
 

34



--------------------------------------------------------------------------------



 




               9.6.5 Cooperation.  Each Party shall keep the other reasonably
informed of the progress of any claim, suit or proceeding subject to this
Section 9.6 and cooperate reasonably in connection with such activities at the
request and expense of the Party involved in such claim, suit or proceeding,
including the joining of a suit brought by the other Party if the Party bringing
the suit reasonable determines that such joinder is necessary.
               9.6.6 Division of Recoveries.  Any recovery received in
connection with a suit brought by a Party pursuant to this Section 9.6 shall be
used first to reimburse the Parties for the costs and expenses (including
attorneys’ and professional fees) incurred in connection with such suit (and not
previously reimbursed), and the remainder of the recovery shall be shared [**]
([**]%) to the Enforcing Party and [**] percent ([**]%) to the other Party.
     9.7 Infringement Claims by Third Parties.  If the manufacture, sale or use
of any Product pursuant to this Agreement results in any claim, suit or
proceeding alleging patent infringement against Penwest (or its Affiliates or
Sublicensees), Penwest shall promptly notify Edison in writing setting forth the
facts of such claim in reasonable detail. Penwest shall have the right to defend
and control the defense of any such claim, suit or proceeding, at its own
expense, using counsel of its own choice. Penwest shall keep Edison reasonably
informed of all material developments in connection with any such claim, suit or
proceeding, and Edison shall have the right (but not the obligation) to be
separately represented, at its expense, by counsel of its own choice.
     9.8 No Settlement Without Consent. Neither Party shall enter into any
settlement of any claim, suit or proceeding under Section 9.6 or 9.7 which
admits or concedes that any Collaboration Patent, Edison Patent or Patent within
the Penwest IP is invalid or unenforceable without the prior written consent of
such other Party.
     9.9 Patent Term Restoration.  The Parties hereto shall give reasonable
cooperation to each other in obtaining patent term restoration or supplemental
protection certificates or their equivalents in any country in the Territory
where applicable to the Collaboration IP.
ARTICLE 10
CONFIDENTIALITY
     10.1 Confidentiality.
          10.1.1 Term of Confidentiality.  Except as otherwise provided in this
Section 10.1, the Party receiving Confidential Information (the “Receiving
Party”) shall keep all Confidential Information of the disclosing Party (the
“Disclosing Party”) Confidential for the Collaboration Term and ten (10) years
thereafter.  Without the prior written consent of the Disclosing Party, the
Receiving Party shall not disclose any Confidential Information to any Third
Party, except that the Receiving Party may disclose such Confidential
Information to the officers, employees, agents, or representatives of the
Receiving Party or the Receiving Party’s Affiliates or Sublicensees, who, in
each case, have a need to know such Confidential Information for purposes of the
implementation and performance by the Receiving Party of its obligations
pursuant to this Agreement solely to the extent necessary for the limited
purposes set forth therein (collectively, “Representatives”).
          

35



--------------------------------------------------------------------------------



 



          10.1.2 Ownership of Confidential Information. Except as provided
herein with respect to the ownership of Collaboration IP, all Confidential
Information disclosed by the Disclosing Party shall remain the property of the
Disclosing Party. 
          10.1.3 Exceptions.  Notwithstanding the foregoing, Confidential
Information shall not be deemed to include information or materials to the
extent that it can be established by written documentation by the receiving
Party that such information or material:
               (a) is or becomes public or available to the general public other
than through the wrongful act or default of the Receiving Party or its
representatives; or
               (b) is obtained by the Receiving Party from a Third Party who is
lawfully in possession of such information and is not subject to an obligation
of Confidentiality or non-use owed to the Disclosing Party; or
               (c) is previously known to the Receiving Party prior to
disclosure by the Disclosing Party, as shown by written evidence, and is not
obtained or derived directly or indirectly from the Disclosing Party; or
               (d) is independently developed by the Receiving Party without the
use of or reliance on any Confidential Information of the Disclosing Party
hereunder, as shown by contemporaneous written evidence.
          10.1.4 Legal Disclosure. The Receiving Party may disclose the
Confidential Information of the Disclosing Party to the extent required in
complying with applicable Law or court order, or otherwise submitting required
information to tax or other governmental authorities.  If the Receiving Party
intends to so disclose any such Confidential Information, the Receiving Party
shall provide the Disclosing Party prompt prior notice of such fact so that the
Disclosing Party may seek to obtain a protective order or other appropriate
remedy concerning any disclosure of such Confidential Information.  The
Receiving Party will reasonably cooperate with the Disclosing Party in
connection with the Disclosing Party’s efforts to obtain any such order or other
remedy.  If any such order or other remedy does not fully preclude the
disclosure of such Confidential Information, the Receiving Party will make such
disclosure only to the extent that such disclosure is legally required and will
use its Commercially Reasonable Efforts to have Confidential treatment accorded
to the disclosed Confidential Information.
          10.1.5 Public Domain.  For the purpose of this Agreement, specific
information disclosed as part of the Confidential Information shall not be
deemed to be in the public domain or in the prior possession of the Receiving
Party merely because it is embraced by more general information in the public
domain or by more general information in the prior possession of the Receiving
Party.
     10.2 Confidential Terms. Each of the Parties agrees not to disclose to any
Third Party the terms and conditions of this Agreement without the prior
approval of the other Party, except to advisors (including financial advisors,
attorneys and accountants), potential and existing investors, potential
acquirors and others on a need to know basis, in each case under circumstances
that reasonably protect the Confidentiality thereof, or to the extent necessary
to

36



--------------------------------------------------------------------------------



 



comply with the terms of agreements with Third Parties, or to the extent
required by applicable Law, including securities laws.
     10.3 Publication. During the Collaboration Term, each Party shall submit to
the GOC for review and approval all proposed academic, scientific and medical
publications and public presentations relating to the Collaboration, Specified
Compounds and/or Collaboration IP for review in connection with the preservation
of rights to Patents and to determine whether Confidential Information should be
modified or deleted. Written copies of such proposed publications and
presentations shall be submitted to the GOC no later than sixty (60) days before
submission for publication or presentation and shall be amended to remove or
modify any Confidential Information and take account of any comments or
objections the GOC may have, provided, that the GOC may object to such
disclosure being made for an additional thirty (30) day period to allow any
relevant patent application to be filed. Notwithstanding the foregoing, from and
after such time as a Future Compound has been selected by Penwest for
development pursuant to Section 2.3.3 (or, with respect to A0001, the Effective
Date), Penwest shall control all oral and written scientific disclosures (e.g.,
publications, conferences or seminars) regarding such Specified Compound,
provided, that Edison scientists will be named as co-authors on any key
publications arising from work carried out under the Research Program or
otherwise relating to a Specified Compound or Product, to the extent that such
naming is appropriate under customary scientific publication standards.
ARTICLE 11
REPRESENTATIONS AND WARRANTIES OF EDISON
     11.1 As of the Effective Date, Edison represents and warrants to Penwest as
follows:
          11.1.1 Organization.  It is a corporation validly existing and in good
standing under the laws of the State of Delaware.
          11.1.2 Authority.  It has full corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  All corporate acts and other proceedings required to
authorize such execution, delivery, and consummation have been duly and properly
taken and obtained.
          11.1.3 Enforceability.  This Agreement has been duly executed and
delivered by Edison and constitutes legal, valid, and binding obligations of
Edison enforceable against Edison in accordance with its terms.
          11.1.4 Approvals and Consents.  No approval, authorization, consent,
or other order or action of or filing with any court, administrative agency or
other governmental authority is required for the execution and delivery by
Edison of this Agreement or the consummation by Edison of the transaction
contemplated hereby (other than contemplated Regulatory Approvals for Product).
          11.1.5 No Conflicts.  None of the execution, delivery, or performance
of this Agreement by Edison (a) conflicts with or results in a breach under the
charter documents or any material contractual undertaking of Edison or its
Affiliates, or (b) conflicts with or results in a violation of any of the laws
of the jurisdiction of incorporation of Edison.  Edison has not, to the

37



--------------------------------------------------------------------------------



 




best of its knowledge, entered into, nor will Edison enter into, after the
Effective Date, any written or oral agreement that is or would be inconsistent
with its obligations under this Agreement or deprives or would deprive Penwest
of the benefits of this Agreement.
          11.1.6 Non-Infringement.  To Edison’s knowledge (a) no Third Party is
currently infringing or misappropriating any Edison IP, and (b) the manufacture,
use, sale, offer for sale or importation of A0001 does not violate the
intellectual property rights of any Third Party.
          11.1.7 Pending Claims. Edison is not aware of any pending or
threatened claim or litigation (or received notice of a potential claim or
litigation) which alleges any issued patents of a Third Party would be infringed
by the development and commercialization of any Specified Compound hereunder.
          11.1.8 Title. Edison has good title to or valid leases or licenses for
all its properties, rights, and assets necessary for the fulfillment of its
obligations and responsibilities under this Agreement.
          11.1.9 Sufficient Rights. Edison owns or otherwise Controls its
Patents necessary to conduct the Research Program and to grant the rights and
licenses to Penwest hereunder, and fulfill its duties and obligations pursuant
to this Agreement. 
          11.1.10 No Prior Grant or Patents.  Edison has not (a) granted any
licenses to Third Parties, or (b) knowingly filed any patent application, in
either case inconsistent with the licenses granted or to be granted to Penwest
hereunder, and it can fully comply with the terms and conditions of this
Agreement.
     11.2 Disclaimer.  Except as provided in Section 11.1, Edison specifically
disclaims any guarantee that the Collaboration will be successful, in whole or
in part.  The failure of Edison to successfully identify any Early Success
Candidates that are developed as Specified Compounds hereunder will not, of
itself, constitute a breach of any representation or warranty or other
obligation under this Agreement.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN
SECTION 11.1, EDISON MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OR
CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO ANY ESC,
SPECIFIED COMPOUNDS, EDISON IP OR COLLABORATION IP, INCLUDING, BUT NOT LIMITED
TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF
EDISON IP OR COLLABORATION IP, PATENTED OR UNPATENTED, OR NON-INFRINGEMENT OF
THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
ARTICLE 12
REPRESENTATIONS AND WARRANTIES OF PENWEST
     12.1 As of the Effective Date, Penwest represents and warrants to Edison as
follows:
          12.1.1 Organization.  It is a corporation validly existing and in good
standing under the laws of Washington.
          

38



--------------------------------------------------------------------------------



 




          12.1.2 Authority.  It has full corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  All corporate acts and other proceedings required to
authorize such execution, delivery, and consummation have been duly and properly
taken and obtained.
          12.1.3 Enforceability.  This Agreement has been duly executed and
delivered by Penwest and constitutes the legal, valid, and binding obligations
of Penwest enforceable against Penwest in accordance with its terms.
          12.1.4 Approvals and Consents.  No approval, authorization, consent,
or other order or action of or filing with any court, administrative agency or
other governmental authority is required for the execution and delivery by
Penwest of this Agreement or the consummation by Penwest of the transaction
contemplated hereby (other than contemplated Regulatory Approvals for Product).
          12.1.5 No Conflicts.  None of the execution, delivery, or performance
of this Agreement by Penwest (a) conflicts with or results in a breach under the
charter documents or any material contractual undertaking of Penwest or its
Affiliates, or (b) conflicts with or results in a violation of any of the laws
of the jurisdiction of incorporation of Penwest.  Penwest has not, to its
knowledge, entered into, nor will Penwest enter into, after the Effective Date,
any written or oral agreement that is or would be inconsistent with its
obligations under this Agreement or deprives or would deprive Edison of the
benefits of this Agreement.
          12.1.6 Title.  Penwest has good title to or valid leases or licenses
for all its properties, rights, and assets necessary for the fulfillment of its
obligations and responsibilities under this Agreement.
     12.2 Disclaimer.  Except as provided in Section 12.1, Penwest specifically
disclaims any guarantee that the Collaboration will be successful, in whole or
in part.  The failure of Penwest to successfully develop and/or commercialize
Specified Compounds and/or Products will not, of itself, constitute a breach of
any representation or warranty or other obligation under this Agreement.  EXCEPT
AS OTHERWISE EXPRESSLY SET FORTH IN SECTION 12.1, PENWEST MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OR CONDITIONS OF ANY KIND, EITHER
EXPRESS OR IMPLIED, WITH RESPECT TO THE PENWEST IP, COLLABORATION IP, SPECIFIED
COMPOUNDS OR PRODUCTS, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF PENWEST IP OR
COLLABORATION IP, PATENTED OR UNPATENTED, OR NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
ARTICLE 13
INDEMNIFICATION
     13.1 Indemnification by Edison.  Edison hereby agrees to indemnify and hold
Penwest, its Affiliates and their respective officers, directors, shareholders,
employees, agents, and representatives (collectively, the “Penwest Indemnitees”)
harmless from and against any and all claims, liabilities, losses, damages,
costs and expenses (including reasonable attorneys’ fees) in

39



--------------------------------------------------------------------------------



 




respect of claims against the Penwest Indemnitees by Third Parties (other than
Penwest’s Sublicensees) arising out of, based upon or caused by: (a) any breach
by Edison of any of its representations, warranties or obligations pursuant to
this Agreement, (b) the gross negligence or willful misconduct of Edison,
(c) the development (including all clinical development and evaluation of
healthy volunteers and patients), manufacture, use, sale or other disposition by
Edison, its Affiliates or Sublicensees of any Rejected Compound(s) or Terminated
Compound(s), or any Edison Product(s), or (d) the development (including all
clinical development and evaluation of healthy volunteers and patients),
manufacture, use, sale or other disposition by Edison, its Affiliates or
Sublicensees, or by a Foundation, of any Specified Compound(s), or any
pharmaceutical product(s) containing such Specified Compound(s), in connection
with a Foundation Opportunity; in each case, except to the extent arising from
any negligent or intentional acts by any Penwest Indemnitee or the breach by
Penwest of any representation, warranty or obligation under this Agreement, or
any claims compromised or settled without its prior written consent.
     13.2 Indemnification by Penwest.  Penwest hereby agrees to indemnify and
hold Edison, its Affiliates and their respective officers, directors,
stockholders, employees, agents, and representatives and, if Penwest elects to
commercialize the Foundation Opportunity Compound, the Foundation (collectively,
the “Edison Indemnitees”) harmless from and against any and all claims,
liabilities, losses, damages, costs and expenses (including reasonable
attorneys’ fees) in respect of claims against the Edison Indemnitees by Third
Parties arising out of, based upon or caused by: (a) any breach by Penwest of
any of its representations, warranties or obligations pursuant to this
Agreement, (b) the gross negligence or willful misconduct of Penwest, or (c) the
development (including all clinical development and evaluation of healthy
volunteers and patients), manufacture, use, sale or other disposition by
Penwest, its Affiliates or Sublicensees with respect to any Specified Compound
or Product in each case, except to the extent arising from any negligent or
intentional acts by any Edison Indemnitee or the breach by Edison of any
representation, warranty or obligation under this Agreement, or any claims
compromised or settled without its prior written consent.
     13.3 Notices.  Each indemnified Party agrees to give the indemnifying Party
prompt written notice of any action, claim, demand, discovery of fact,
proceeding or suit for which such indemnified Party intends to assert a right to
indemnification under this Agreement; provided however, that failure to give
such notification shall not affect the indemnified Party’s entitlement to
indemnification hereunder except to the extent that the indemnifying Party shall
have been prejudiced as a result of such failure.  The indemnifying Party shall
manage and control, at its sole expense, the defense of the claim and its
settlement, provided, that such Party shall not enter into any settlement that
would impose any liability or obligation on the indemnified Party without such
indemnified Party’s prior written consent. The indemnified Party shall cooperate
with the indemnifying Party and may, at its option and expense, be separately
represented in any such action or proceeding.
ARTICLE 14
TERM; TERMINATION
     14.1 Term of Agreement.  The term of this Agreement (the “Term”) shall
commence on the Effective Date and shall continue in full force and effect, on a
country-by-country and

40



--------------------------------------------------------------------------------



 




Royalty-Bearing Product-by-Royalty-Bearing Product basis, until both Parties and
their respective Affiliates and/or Sublicensees have no remaining royalty
obligations in a country, unless terminated earlier as provided in Section 14.2
below.
     14.2 Termination. As used in this Section 14.2, any written notice from a
Party to the other Party to terminate the Agreement or by Penwest to Edison to
terminate any Specified Compound shall be considered a “Termination Notice”, and
any Specified Compound terminated as a result of Penwest’s termination of the
Agreement or any Specified Compound under Section 14.2.1 or as a result of
Edison’s termination of the Agreement under Section 14.2.2 or 14.2.3 shall each
be deemed a “Terminated Compound”, on a Specified Compound-by-Specified Compound
basis.
          14.2.1 Termination by Penwest. Penwest shall have the right to
terminate this Agreement for any reason upon one hundred and twenty (120) days
prior written notice to Edison; provided, that Penwest shall pay Edison a
termination fee equal to twenty-five percent (25%) of the amount of the Research
Funding Amount remaining to be paid as of the effective date of such
termination. Notwithstanding anything in this Agreement to the contrary, Penwest
shall have the right to terminate the development and commercialization of a
Specified Compound upon at least sixty (60) days’ prior written notice to Edison
thereof, provided that Penwest has on-going development activities with respect
to one or more other Specified Compounds under this Agreement, and such
termination shall in no way be deemed a breach of Penwest’s obligations
hereunder.
          14.2.2 Termination For Material Breach. If either Party (the
“Non-Breaching Party”) believes that the other Party (the “Breaching Party”) is
in material breach of this Agreement (including any material breach of a
representation or warranty made in this Agreement), then the Non-Breaching Party
may deliver notice of such breach to the Breaching Party. In such notice the
Non-Breaching Party shall identify the actions or conduct that such Party would
consider to be an acceptable cure of such breach. If the Breaching Party fails
to cure such breach within [**] days of notice thereof, the Non-Breaching Party
may terminate this Agreement upon written notice to the Breaching Party.
Notwithstanding the foregoing, Edison’s failure to meet the Minimum ESC
Requirement shall not be considered a material breach of this Agreement for
purposes of this Article 14, so long as Edison has used Commercially Reasonable
Efforts to fulfill its responsibilities in the Development Plan as required
under Section 2.1.
          14.2.3 Termination for Bankruptcy. Either Party may, subject to the
provisions herein, terminate the Collaboration and this Agreement if, at any
time, the other Party shall file in any court pursuant to any statute, a
petition in bankruptcy or insolvency or for reorganization in bankruptcy or for
an arrangement or for the appointment of a receiver or trustee of such Party or
of its assets, or if such Party proposes a written agreement of composition or
extension of its debts, or if such Party shall be served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition shall
not be dismissed within sixty (60) days after the filing thereof, or if such
Party shall propose or be a party to any dissolution, or if such Party shall
make an assignment for the benefit of creditors.
          14.2.4 Rights in Law or Equity.  Except as otherwise expressly
provided herein, termination by either Party pursuant to this Section 14.2 shall
not prejudice any other remedy

41



--------------------------------------------------------------------------------



 




that a Party might have in law or equity, except that neither Party may claim
compensation for lost opportunity or like consequential damages arising out of
the fact of such termination.
     14.3 General Effects of Termination.
          14.3.1 Accrued Obligations.  Upon termination or expiration of this
Agreement, neither Party shall have any further obligation to the other Party
under this Agreement except as specifically set forth in this Agreement or for
any liability which, at the time of such termination, has already accrued to the
other Party or which is attributable to a period prior to such termination.
          14.3.2 Non-Exclusive Remedy. Notwithstanding anything herein to the
contrary, termination of this Agreement by a Party shall be without prejudice to
other remedies such Party may have at law or equity.
          14.3.3 General Survival.  The provisions of Sections 2.8, 2.9, 4.7,
4.8, 7.6, 9.1, 9.2, 14.3, 14.4 and 14.5, and Articles 5 through 8 (with respect
to any payment obligations, solely to the extent that any amounts are due but
unpaid as of the effective date of termination of this Agreement), 10, 13 and 15
shall survive the expiration or termination of this Agreement in accordance with
its terms.
     14.4 Effects of Certain Terminations.
          14.4.1 Termination by Penwest for Convenience; Termination by Edison
for Breach or Penwest Bankruptcy. If Penwest electively terminates this
Agreement in its entirety or any Specified Compound pursuant to Section 14.2.1,
or Edison terminates this Agreement pursuant to Section 14.2.2 or 14.2.3, then:
               (a) Ongoing Trials. If there are any ongoing clinical trials with
respect to such Terminated Compound(s) (or corresponding Product(s)) being
conducted by or on behalf of Penwest (or its Affiliate or Sublicensee) at the
time of the Termination Notice, Penwest agrees to (i) promptly transition to
Edison or its designee some or all of such clinical trials and the activities
related to or supporting such trials, or (ii) terminate such clinical trials; in
each case as requested by Edison. In such event, Edison shall be responsible for
the costs of such transition.
               (b) Regulatory Filings. Penwest shall promptly assign and
transfer to Edison, and shall require each of its Sublicensees to transfer to
Edison, all Regulatory Filings for Terminated Compound(s) (or corresponding
Product(s)) that are held or controlled by or under authority of Penwest or its
Affiliates or Sublicensees, and shall take such actions and execute such other
instruments, assignments and documents as may be reasonably necessary to effect
the transfer of rights under the Regulatory Filings to Edison. If applicable Law
prevents or delays the transfer of ownership of a Regulatory Filing to Edison,
Penwest shall grant, and does hereby grant, to Edison an irrevocable right of
access and reference to such Regulatory Filing for Products, and shall
reasonably cooperate to make the benefits of such Regulatory Filings available
to Edison and/or its designee(s). Within sixty (60) days after the Termination
Notice, Penwest shall provide to Edison copies of all such Regulatory Filings,
and of all preclinical and clinical data (including investigator reports, both
preliminary and final, statistical analyses, expert opinions and reports, safety
and other electronic databases) and other Know-How

42



--------------------------------------------------------------------------------



 




pertaining to such Terminated Compound(s) (or corresponding Product(s)), or the
manufacture thereof, at Edison’s cost. Edison shall be free to use and disclose
such Regulatory Filings and other items in connection with the exercise of its
rights and licenses under this Section 14.4.1(b).
               (c) Technology Licenses. Upon each and any Termination Notice by
Penwest under Section 14.2.1 or by Edison under Section 14.2.2 or 14.2.3, all
rights to Terminated Compound(s) granted by Edison to Penwest hereunder shall
revert to Edison, and Edison shall have the right, by providing written notice
to Penwest within thirty (30) days of the Termination Notice, to obtain rights
under Penwest IP and Penwest’s interest in Collaboration IP to develop and
commercialize the Terminated Compound(s) covered by the Termination Notice, each
such intellectual property (i) in the form in existence as of the date of the
Termination Notice, and (ii) solely to the extent directed to such Terminated
Compound(s), subject to Edison’s payment to Penwest of a [**] percent ([**]%)
royalty on the Net Sales of Royalty-Bearing Products in accordance with
Section 7.2. In addition, Penwest hereby grants Edison, effective upon the
effective date of termination under the Termination Notice, a non-exclusive,
worldwide, irrevocable, fully paid-up license, with the right to sublicense,
under any Required Third Party Patents (as defined in Section 1.51) Controlled
by Penwest or its Affiliates covering such Terminated Compound(s) (or
corresponding Product(s)) and without a license to which Edison’s exercise of
its licenses under this Section 14.4.1(c) would infringe such Required Third
Party Patents; provided, however if any such Required Third Party Patent
Controlled by Penwest is subject to payment obligations to a Third Party,
Penwest shall promptly disclose such obligations to Edison in writing and such
Patents shall be deemed to be Controlled by Penwest only if Edison agrees in
writing to reimburse all amounts owed to such Third Party as a result of
Edison’s exercise of such license.
               (d) Trademarks. Penwest hereby assigns and shall cause to be
assigned to Edison all worldwide rights in and to any trademarks specific to one
or more Terminated Compound(s) (or corresponding Product(s)) that Penwest used
with the Terminated Compound(s) (or corresponding Product(s)). It is understood
that such assignment shall not include the Penwest name or trademark for the
Penwest company itself.
               (e) Sublicensees. Penwest’s sublicenses of Terminated Compound(s)
(or corresponding Product(s)) shall, at the request of Edison, be assigned to
Edison to the extent possible. In the event Edison does not request assignment
of such sublicenses, then the rights of the applicable Sublicensees with respect
to such Terminated Compound(s) (or corresponding Product(s)) shall terminate
upon termination of Penwest’s rights with respect to such Terminated Compound(s)
(or corresponding Product(s)).
               (f) Governance. Any activities undertaken by Edison or a Third
Party designee with respect to the Terminated Compound(s) (or corresponding
Product(s)) during the Agreement Wind-Down Period shall not be subject to the
authority of the GOC or any of the provisions of Articles 2 or 3 above.
               (g) Transition Assistance. Penwest agrees to reasonably cooperate
with Edison and its designee(s), at Edison’s cost, to facilitate a smooth,
orderly and prompt transition of the development and commercialization of
Terminated Compound(s) (or corresponding Product(s)) to Edison and/or its
designee(s) for a period requested by Edison not to exceed [**]

43



--------------------------------------------------------------------------------



 




following the effective date of such termination of this Agreement (“Agreement
Wind-Down Period”). Without limiting the foregoing, Penwest shall promptly
provide Edison copies of customer lists, customer data and other customer
information relating to such Terminated Compound(s) (or corresponding
Product(s)), which Edison shall have the right to use and disclose for any
purpose during this Agreement Wind-Down Period and thereafter. Upon request by
Edison, Penwest shall transfer to Edison some or all quantities of Terminated
Compound(s) (or corresponding Product(s)) in its or its Affiliates’ possession
(as requested by Edison), within thirty (30) days after the end of this
Agreement Wind-Down Period; provided, however, that Edison shall reimburse
Penwest for the out-of-pocket costs that Penwest actually incurred to
manufacture or otherwise acquire the quantities so provided to Edison. If any
Terminated Compound (or corresponding Product) was manufactured by any Third
Party for Penwest, or Penwest had contracts with vendors which contracts are
necessary or useful for Edison to take over responsibility for the Terminated
Compound(s) (or corresponding Product(s)) in the Territory, then Penwest shall
to the extent possible and requested in writing by Edison, assign all of the
relevant Third Party contracts to Edison, and in any case, Penwest agrees to
cooperate with Edison to ensure uninterrupted supply of such Terminated
Compound(s) (or corresponding Product(s)). If Penwest or its Affiliate
manufactured any Terminated Compound (or corresponding Product) at the time of
termination, then Penwest (or its Affiliate) shall continue to provide for
manufacturing of such Terminated Compound (or corresponding Product) for Edison,
at [**] therefor, from the date of notice of such termination until such time as
Edison is able, using Commercially Reasonable Efforts to do so but no longer
than the expiration of the Agreement Wind-Down Period, to secure a reasonably
acceptable alternative commercial manufacturing source from which sufficient
quantities of such Terminated Compound (or corresponding Product) may be
procured and legally sold in the Territory.
               (h) Return of Materials. Within fifteen (15) days after the end
of the Agreement Wind-Down Period, Penwest shall destroy all tangible items
comprising, bearing or containing any Confidential Information of Edison that
are in Penwest’s or its Affiliates’ possession or control, and provide written
certification of such destruction, or prepare such tangible items of
Confidential Information for shipment to Edison, as Edison may direct, at
Edison’s expense; provided that Penwest may retain one copy of such Confidential
Information for its legal archives.
          14.4.2 Termination by Penwest for Breach or Edison Bankruptcy. If
Penwest terminates this Agreement pursuant to Section 14.2.2 or 14.2.3, then:
               (a) Termination of License Grant to Edison. The licenses granted
to Edison pursuant to Section 4.3 shall terminate;
               (b) Foundation Opportunity. Section 4.6 shall survive
termination; provided, however, that in the event that the uncured material
breach resulting in termination of this Agreement by Penwest under
Section 14.2.2 relates to Edison’s exercise of its rights or performance of its
obligations with respect to such Foundation Opportunity, Edison shall, at
Penwest’s request and at Edison’s cost, transition its development activities to
Penwest with respect to such Foundation Opportunity, to the extent practicable;

44



--------------------------------------------------------------------------------



 



               (c) Retention of License Grant to Penwest. Penwest shall retain
the licenses granted to it pursuant to Section 4.1, subject to Penwest’s payment
obligations in accordance with Section 7.1;
               (d) Confidential Information. Penwest shall be entitled to retain
the Confidential Information of Edison solely for purposes of exercising its
surviving rights and licenses under this Agreement; and
               (e) No Other Rights. All other rights and obligations of the
Parties shall terminate.
     14.5 Termination Press Releases. In the event of termination of this
Agreement for any reason, the Parties shall cooperate in good faith to
coordinate public disclosure of such termination and the reasons therefor, and
shall not, except to the extent required by applicable Law, disclose such
information without the prior approval of the other Party, such approval not to
be unreasonably withheld, conditioned or delayed. To the extent possible under
the situation, the terminating Party shall provide the non-terminating Party
with a draft of any such public disclosure it intends to issue five (5) business
days in advance and with the opportunity to review and comment on such
statement, it being understood that if the non-terminating Party does not notify
the terminating Party in writing within such five (5) business day period (or
such shorter period if required by applicable Law, in each case as notified to
the non-terminating Party in writing) of any reasonable objections, such
disclosure shall be deemed approved, and in any event the Parties shall work
diligently and reasonably to agree on the text of any such proposed disclosure
in an expeditious manner. The principles to be observed in such disclosures
shall be accuracy, compliance with applicable Law and regulatory guidance
documents, reasonable sensitivity to potential negative reactions to such news
and the need to keep investors and others informed regarding the Parties’
business and other activities. Accordingly in such situation, the
non-terminating Party shall not withhold, condition or delay its approval of a
proposed disclosure that complies with such principles.
ARTICLE 15
MISCELLANEOUS
     15.1 Notices.  Any notice or other communication required or permitted to
be given by either Party under this Agreement shall be in written form and
effective when delivered, if delivered by hand or by electronic facsimile
(receipt confirmed) or five (5) days after mailing if mailed by registered or
certified mail, postage prepaid and return receipt requested, and shall be
addressed to each Party at the following addresses or such other address an may
be designated by notice pursuant to this Section 15.1:

      If to Edison:   If to Penwest:       5941 Optical Court, Suite 228   39
Old Ridgebury Road, Suite 11 San Jose, CA 95138   Dansbury, CT 06810-5120      
Attn:   Attn: Chief Executive Officer

45



--------------------------------------------------------------------------------



 



     
Fax:
  Fax: (203) 794-1393
 
   
 
   
With a copy to:
  With a copy to:
 
   
Wilson Sonsini Goodrich & Rosati
  Wilmer Cutler Pickering Hale and Dorr LLP
650 Page Mill Road
  60 State Street
Palo Alto, CA 94304
  Boston, MA 02109
 
   
Attn: Ian Edvalson, Esq.
  Attn: Steven D. Singer, Esq.
 
   
Fax: (650) 493-6811
  Fax: (617) 526-5000
 
   

     15.2 Amendments.  No amendment, modification or addition hereto shall be
effective or binding on either Party unless set forth in writing and executed by
duly authorized representatives of both Parties.
     15.3 Waiver.  No waiver of any rights under this Agreement shall be deemed
effective unless contained in writing signed by the Party charged with such
waiver, and no waiver of any breach or failure to perform shall be deemed a
waiver of any future breach or failure to perform or any other right arising
under this Agreement.
     15.4 Headings.  The section headings contained in this Agreement are
included for convenience only and form no part of the agreement between the
Parties.
     15.5 Applicable Law.  This Agreement shall be governed by, subject to and
construed in accordance with the laws of the State of Delaware.
     15.6 Severability.  If any provision of this Agreement is held to be
invalid, void or unenforceable for any reason, it shall be adjusted, if
possible, rather than voided in order to achieve the intent of the Parties to
the maximal extent possible.  In any event, all other provisions of this
Agreement shall be deemed valid and enforceable to the fullest extent possible.
     15.7 Assignment; Binding Effect.  Neither this Agreement, nor any
obligations or rights hereunder, shall be assignable by any Party hereto without
the prior written consent of the other Party; provided however, that either
Party may assign this Agreement, without the prior written consent of the other
Party but with written notice, (a) to an Affiliate, provided that upon the
request of the other Party such assigning Party shall remain primarily
responsible for the actions and inactions of such Affiliate and any liability
with respect thereto, or (b) in connection with sale or other disposition of all
or substantially all of the assets or business of such Party to which this
Agreement relates, whether by merger, sale of stock, operation of law or
otherwise; and provided that in either such case, such assignee agrees in
writing to be bound by the terms and conditions of this Agreement; and provided,
further, that Edison shall notify Penwest in writing of any proposed Change in
Control Event which is reasonably expected to occur during the Research Funding
Period or within [**] thereafter, reasonably in advance of the

46



--------------------------------------------------------------------------------



 



consummation of such Change in Control Event to allow Penwest the opportunity to
negotiate terms pursuant to which Penwest may enter into a similar transaction
with Edison for [**], which terms the Parties shall undertake to negotiate in
good faith.  Notwithstanding the foregoing, Edison shall not be required to
provide Penwest the first such right to negotiate such terms, and neither Party
shall have any liability in the event the Parties do not enter into the
foregoing transaction. Any purported assignment in contravention of this
Section 15.7 shall, at the option of the non-assigning Party, be null and void
and of no effect.
     15.8 Further Assurances.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
     15.9 Force Majeure.  Except for either Party’s obligation to make payments
to the other Party hereunder, neither Party shall be liable for any failure or
delay in performance under this Agreement to the extent such failure or delay
arises from Force Majeure.  A “Force Majeure” is fire, explosion, earthquake,
storm, flood, strike, labor difficulties, war, insurrection, riot, act of God or
the public enemy, or any law, act, order, export or import control regulations,
proclamation, decree, regulation, ordinance, or instructions of local, state,
federal or foreign governmental or other public authorities, or judgment or
decree of a court of competent jurisdiction (but excluding a court injunction
against a Party’s performance).  In the event of the occurrence of such an
event, the Party so affected shall give prompt written notice to the other
Party, stating the period of time the occurrence is expected to continue and
shall use diligent efforts to end the failure or delay and ensure that the
effects of such Force Majeure are minimized.
     15.10 Independent Contractors.  Nothing herein contained shall be deemed to
create an agency, joint venture, amalgamation, partnership, or similar
relationship between Penwest and Edison.  The relationship between the Parties
established by this Agreement is that of independent contractors.
     15.11 Publicity.  Promptly after the Effective Date, Edison and Penwest
shall issue a joint press release regarding this Agreement, in a form agreed to
by the Parties prior to the Effective Date.  No other public announcement
concerning the existence or the terms of this Agreement, or which references the
other Party’s name, shall be made, either directly or indirectly, by Edison or
Penwest, except for subsequent disclosure of information which is substantially
similar to information that has previously been disclosed, or as may otherwise
be legally required to be disclosed by applicable laws, regulations, or judicial
order, without first obtaining the approval of the other Party and agreement
upon the nature, text, and timing of such announcement, which approval and
agreement shall not be unreasonably withheld.  The Party desiring to make any
such public announcement shall provide the other Party with a written copy of
the proposed announcement in sufficient time prior to public release (to the
extent practicable or legally permissible) to allow such other Party to comment
upon such announcement, prior to public release.  Edison and Penwest shall
cooperate to issue press releases in a timely manner announcing the achievement
of significant events related to or arising from the Collaboration.  Such events
include, by way of example, the achievement of milestone events and the payment
of milestone payments, IND or NDA filings, and the commencement of specific
clinical trials.

47



--------------------------------------------------------------------------------



 



     15.12 Registration and Filing of the Agreement.  To the extent, if any,
that a Party concludes in good faith that it is required to file or register
this Agreement, a summary of the terms of this Agreement, or a notification
thereof with any governmental authority, including the U.S. Securities and
Exchange Commission and the Competition Directorate of the Commission of the
European Communities, in accordance with applicable Laws, such Party may do so,
and the other Party shall cooperate in such filing or notification and shall
execute all documents reasonably required in connection therewith at the,
expense of the requesting Party.  The Parties shall promptly inform each other
as to the activities or inquiries of any such governmental authority relating to
this Agreement, and shall cooperate, to respond to any request for further
information therefrom at the expense of the requesting Party.
     15.13 Entire Agreement.  This Agreement (including all schedules and
exhibits hereto) contains the entire agreement between the Parties with respect
to the subject matter hereof.  Any prior agreement, arrangement or undertaking,
whether oral or in writing is hereby superseded, provided, that the Parties
acknowledge the simultaneous execution and delivery of the Promissory Note,
which shall not be superseded by this Agreement.
     15.14 Beneficiaries.  No person, other than Penwest or Edison and their
permitted assignees hereunder, shall be deemed an intended beneficiary hereunder
or have any right to enforce any obligation of this Agreement.
     15.15 Compliance with Laws.  In exercising their rights under this
Agreement, the Parties shall comply with the requirements of any and all
applicable Laws related to the exercise of rights under this Agreement.
     15.16 Limitation of Liability. EXCEPT WITH RESPECT TO A BREACH OF SECTION
10 OR A PARTY’S LIABILITY PURSUANT TO SECTION 13, NEITHER PARTY SHALL BE LIABLE
FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER
INDIRECT DAMAGES, OR FOR LOSS OF PROFITS, LOSS OF DATA OR LOSS OF USE DAMAGES,
ARISING IN ANY WAY OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS
HEREUNDER, WHETHER BASED UPON WARRANTY, CONTRACT, TORT, STRICT LIABILITY OR
OTHERWISE, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES OR LOSS.
     15.17 Dispute Resolution.
          15.17.1 Resolution. The Parties agree to use good faith efforts,
either at the GOC, MSC or Executive Officer levels, to resolve any and all
disputes which may arise between them.
          15.17.2 Binding Arbitration. Except as set forth in Sections 3.1.5 and
3.2.5, the Parties agree that any such dispute that arises in connection with
this Agreement and which cannot be resolved by the Parties at the GOC, MSC or
Executive Officer levels shall be resolved by binding arbitration as set forth
in this Section 15.17.2, conducted by one (1) arbitrator in accordance with the
rules of the Judicial Arbitration and Mediation Services, Inc. (“JAMS”) and

48



--------------------------------------------------------------------------------



 



administered by the JAMS office in the location of arbitration set forth in
Section 15.17.2(c)(v) below.
               (a) Written Notice.  If a Party elects to begin an arbitration to
resolve a dispute, such Party shall provide written notice to JAMS and the other
Party informing the other Party of such election, the issues to be resolved, and
the basis for each of its claims.  Within twenty (20) business days after its
receipt of such notice, the other Party may, by written notice to JAMS and the
Party initiating arbitration, add additional issues to be resolved and the basis
for each of its claims. Within fifteen (15) business days after receiving such
counter-designation of issues, the Party which initiated the arbitration shall
respond in writing to the additional issues.
               (b) Selection of Arbitrators.  Within twenty (20) business days
following the receipt of the notice of arbitration, the Parties shall agree on
the arbitrator, or if the Parties are unable to agree, the arbitrator shall be
selected as provided in the JAMS rules of arbitration.  The arbitrator shall not
be an employee, director, shareholder or counsel of either Party or of an
Affiliate and shall be selected in accordance with JAMS rules.  Where
applicable, the arbitrator shall be an independent expert in pharmaceutical
product development (including clinical development and regulatory affairs) in
the U.S. and Europe.
               (c) Hearings.  The arbitrator shall conduct one or more hearings
to allow the Parties to present their positions regarding the dispute.
                    (i) Discovery.  The arbitrator shall determine what
discovery will be permitted, consistent with the goal of limiting the cost and
time that the Parties must expend for discovery; provided the arbitrator shall
permit such discovery as he or she deems necessary to permit an equitable
resolution of the dispute.  Any written evidence originally in a language other
than English shall be submitted in English translation accompanied by the
original or a true copy thereof.  The arbitrator shall have sole discretion with
regard to the admissibility of any evidence.
                    (ii) Proposed Ruling.  At least ten (10) business days prior
to a hearing, each Party must submit to the arbitrator and serve on the other
Party a proposed ruling with reasons therefore on each issue to be resolved. 
Such writings shall be limited to not more than fifty (50) pages per Party.
                    (iii) Time; Testimony.  Each Party shall be entitled to no
more than five (5) days (at eight (8) hours per day) of hearing to present
testimony or documentary evidence.  Such time limitation shall include any
direct, cross or rebuttal testimony, but such time limitation shall only be
charged against the Party conducting such direct, cross or rebuttal testimony. 
It shall be the responsibility of the arbitrator to determine whether the
Parties have had the five (5) days to which each is entitled.
                    (iv) Representation by an Attorney.  Each Party shall have
the right to be represented by counsel.
                    (v) Location.  The arbitration shall take place in Chicago,
Illinois.

49



--------------------------------------------------------------------------------



 



               (d) Costs.  The costs of the arbitration, including
administrative and arbitrator fees, shall be shared equally by the Parties. 
Each Party shall bear its own costs and attorney and witness fees.
               (e) Written Decision.  The arbitrator shall render a written
decision with his or her resolution of the dispute.  Subject to applicable Law,
the decision of the arbitrator shall be final and not subject to appeal and
binding on the Parties.
               (f) Remedy.  A disputed performance or suspended performance
pending the resolution of the arbitration must be completed within thirty
(30) days following the final decision of the arbitrator or such other
reasonable period as the arbitrator determines in a written opinion.
               (g) Final Decision.  Any arbitration subject to this
Section 15.17 shall be completed within six (6) months from the filing of notice
of a request for such arbitration.
[Remainder of This Page Intentionally Left Blank]

50



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Collaboration and License
Agreement to be executed by their duly authorized representatives as of the
Effective Date.

                      PENWEST PHARMACEUTICALS CO.       EDISON PHARMACEUTICALS,
INC.    
 
                   
By:
  /s/ Jennifer L. Good       By:   /s/ Guy Miller    
 
                   
 
                   
Name:
  Jennifer L. Good       Name:   Guy Miller    
 
                   
Title:
  President & CEO       Title:   CEO    

51



--------------------------------------------------------------------------------



 



Schedule 1.1
Description of EPI-A0001
[**]
 [**]
Page 1 of 1,

 



--------------------------------------------------------------------------------



 



Schedule 1.2
Criteria for Determining Activity

                          Studies   Test   Advancement Criteria   Action upon
no-pass   API
Quantity   Cost
(Vendor)   Resp.
(Consult) Lead Selection : Edison to conduct with input from PW (PW* indicate
that PW will conduct Physico-chemical/formulation)
1
  [**]   [**]   [**]   [**]   [**]   [**]
2
  [**]   [**]   [**]   [**]   [**]   [**]
3
  [**]   [**]   [**]   [**]   [**]   [**]
4
  [**]   [**]   [**]   [**]   [**]   [**]
5
  [**]   [**]   [**]   [**]   [**]   [**]
6
  [**]   [**]   [**]       [**]   [**]
7
  [**]   [**]   [**]   [**]   [**]   [**]
8
  [**]   [**]   [**]   [**]   [**]   [**]
9
  [**]   [**]   [**]   [**]   [**]   [**]
10
  [**]   [**]   [**]           [**]

Page 1 of 1, Schedule 1.2

 



--------------------------------------------------------------------------------



 



Schedule 2.1A
Initial Development Plan
EPI A0001 PROGRAM : OVERVIEW OF SCOPE, OBJECTIVES AND BUDGET
OVERALL SCOPE : Develop a safe, effective, and scalable EPI-A0001 drug product
for the treatment of respiratory chain disease(s)

A.   DEVELOPMENT GOAL:       Demonstrate safety and establish proof-of-concept
of EPI-A0001 in patient population by conducting clinical studies in healthy
volunteers and patients       [**]

EPI-A0001 Development Timelines and Milestones are presented in TABLE 1.
      
Page 1 of 5, Schedule 2.1A

 



--------------------------------------------------------------------------------



 



B. MAJOR ACTIVITIES & MILESTONES1
[**]
 

[**]

      
Page 2 of 5, Schedule 2.1A

 



--------------------------------------------------------------------------------



 



TABLE 1 : EPI-A0001 Development Timelines and Milestones
     [**]
      
Page 3 of 5, Schedule 2.1A

 



--------------------------------------------------------------------------------



 



Schedule 1.18
Certain Edison Patents
[**]
      
Page 1 of 1, Schedule 1.18

 



--------------------------------------------------------------------------------



 



Schedule 2.1B
Archetypal Plan
EDISON NCE PROGRAM :
OVERVIEW OF SCOPE, OBJECTIVES, AND BUDGET
OVERALL SCOPE : Select a safe, active, and scalable NCE for the treatment of
respiratory chain disease(s)

A.   DEVELOPMENT GOAL: Select a new NCE back-up compound for EPI-A0001.      
[**]       Selection and Development Timelines are presented in the attached
TABLE 1-NCE:

      
Page 1 of 4, Schedule 2.1B

 



--------------------------------------------------------------------------------



 



ARTICLE 16B. MAJOR ACTIVITIES & MILESTONES
[**]
      
Page 2 of 4, Schedule 2.1B

 



--------------------------------------------------------------------------------



 



TABLE 1-NCE: EDISON ESC Selection and Development Timelines
[**]
      
Page 3 of 4, Schedule 2.1B

 



--------------------------------------------------------------------------------



 



Schedule 3.1.3
GOC Members
Penwest:
[**]
      
Edison:
[**]
      
Page 1 of 1, Schedule 3.1.3

 



--------------------------------------------------------------------------------



 



Schedule 3.2.3
MSC Members
Penwest:
[**]
      
Edison:
[**]
      
Page 1 of 1, Schedule 3.2.3

 